Exhibit 10.26

Confidential

 

 

FORD AND TELENAV

SYNC Generation 2 On-Board Navigation

Agreement Summary

The documents listed below, in order of precedence, and their respective
attachments comprise this Agreement (“Agreement”) made by and between Ford Motor
Company (“Buyer” or “Ford”), a Delaware corporation with its principal office at
One American Road, Dearborn, Michigan 48126, on behalf of itself and the Ford
Related Companies, and TeleNav, Inc. (“Supplier” of “TeleNav”), a Delaware
corporation with its principal office at 1130 Kifer Road, Sunnyvale, CA 94086,
on behalf of itself and the TeleNav Related Companies. This Agreement is
effective as of October 12, 2009 (“Effective Date”).

 

Attachment I:   Purchase Order Attachment II:   Software Development
Supplemental Terms and Conditions Attachment III:   Ford-TeleNav Sync Generation
2 On-Board Navigation Global Terms and Conditions Attachment IV:   Statement of
Work (Sync Generation 2 Navigation Application (Wolverine) North America
Baseline [*****]) Attachment V:   Pricing and Royalty

This Agreement covers goods and services under a Purchase Order issued by Ford.

Entire Agreement

Unless specifically set forth herein, this Agreement is the entire agreement
between the parties with respect to the subject matter herein, and supersedes
all prior agreements, proposals, representations, statements, and
understandings, whether written or oral. No change, modifications or waiver of
any of the terms of this Agreement shall be binding unless made in a writing
signed by both parties. If the terms contained in this Agreement conflict or are
inconsistent with the terms of any Purchase Order or other document provided by
Buyer, the terms of this Agreement shall control. Stricken language (e.g.,
stricken) is not part of this Agreement.

Authorized Signatures

 

FORD MOTOR COMPANY     TELENAV, INC. /s/ Jason Rodriguez     /s/ Douglas S.
Miller Signature     Signature /s/ Jason Rodriguez     Douglas S. Miller Print
Name     Print Name Buyer – Global Purchasing     CFO Title     Title 10/12/09  
  October 12, 2009 Date:     Date:

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1 of 1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Attachment I

to the

FORD AND TELENAV

SYNC Generation 2 On-Board Navigation Agreement Summary

Purchase Order

[To be provided by Ford and agreed upon by TeleNav]

 

Confidential    1    Attachment I: PO



--------------------------------------------------------------------------------

ATTACHMENT II

Software Development and Licensed Software

Supplemental Terms and Conditions

 

1. OVERVIEW

Unless otherwise expressly stated, the terms of this Software Development and
Licensed Software Supplemental Terms and Conditions (“Software Development
Supplement”) and the Statement of Work (“SoW”) (Attachment IV) shall govern the
development of the Developed Software and the license right to the Licensed
Software granted hereunder to Buyer. In all other general terms, the terms of
the Ford–TeleNav Sync Generation 2 On-Board Navigation Global Terms and
Conditions (“GTCs”), attached hereto as Attachment III and incorporated by
reference herein, shall control. The foregoing notwithstanding, in the event any
term of the GTCs conflicts with any term of this Software Development
Supplement, the term of this Software Development Supplement shall control.

 

2. SCOPE

This Software Development Supplement and its SoW set forth the parties’
responsibilities in the development of the on-board navigation application
software for the Sync module.

 

3. DEFINITIONS

In addition to other terms defined in the GTCs (where applicable), the following
terms shall have the meanings set forth hereunder. All definitions shall apply
in their singular or plural forms, as the context may require:

“Acceptance” means the acceptance criteria and the acceptance period specified
in this Software Development Supplement.

“Application Programming Interface” or “API” means the application program which
accesses the operating systems and other services, and that provides a level of
abstraction between the application and the privileges utilities to ensure the
portability of the code.

“Developed Software” means software newly developed or customized by Supplier
for Buyer as referenced in the SoW.

“Documentation” means the technical or engineering documentation provided by
Supplier as part of the development services.

“End Customer” means the consumer or user of the Licensed Software in Buyer’s
Product.

“Licensed Software” means all Supplier software and technology (other than the
Developed Software), as further detailed in Section 5 below, licensed to Buyer
hereunder.

“Product” means Buyer-selected hardware used to run the Licensed Software and/or
the Developed Software.

“Specifications” means the features and functionality of the Developed Software,
as set forth in the applicable SoW.

 

09/22/09  

- 1 of 19 -

Confidential

   



--------------------------------------------------------------------------------

“Statement of Work” or “SoW” means each statement of work mutually agreed to by
the parties, which specifies the deliverables of the product developed by
Supplier for Buyer. Each SoW shall be detailed in the form of Attachment IV. If
there is more than one SoW during the Term of the Agreement, each such SoW shall
be numbered sequentially (or identified individually), and shall form an
integral part of the Agreement.

“Term” means the effective period of this Software Development Supplement,
including all Attachments, as further defined in Section 10 below.

 

4. LICENSED SOFTWARE AND TRADEMARK LICENSE GRANTS

4.1 Licensed Software. For the Term of the Agreement, Supplier hereby grants to
Buyer and Buyer’s contractors assigned to the Sync project a worldwide,
royalty-based, sub-licensable license (without the right to modify), to install,
integrate, use, copy, distribute and display the Licensed Software, in object
code form, for use in the Product. Buyer agrees to pass through to End
Customers, Supplier’s end user terms and conditions for use of the Licensed
Software as provided to Buyer by Supplier, attached hereto as Exhibit A which
may be updated upon [*****] Written Notice. Buyer shall not grant to its End
Customers any rights to access or use the Licensed Software that exceed the
scope of the terms of this Agreement.

4.1.1 Restrictions. Buyer shall not modify, adapt, alter, translate or create
derivative works from the Licensed Software or reverse engineer, decompile,
disassemble, or otherwise attempt to derive the source code for Licensed
Software, except to the extent that such activities may not be prohibited under
applicable law.

4.2 Trademark License. For the Term of the Agreement, Supplier hereby grants to
Buyer a world-wide, non-exclusive, royalty-free license to use and sub-license,
in accordance with the terms set forth herein, the Supplier trademarks in
connection with the marketing, demonstration, promotion and/or distribution of
the Licensed Software and the Documentation.

 

5. INTELLECTUAL PROPERTY; OWNERSHIP

5.1 Developed Software. Subject to Section 5.1.1 below and Buyer’s payment
obligation, Buyer shall retain all right, title and interest to the Developed
Software pursuant to the terms of the Agreement and the SoW. The parties agree
that the Developed Software shall be considered as a “work made for hire”. To
the extent that the Developed Software does not qualify as a “work made for
hire”, Supplier hereby assigns to Buyer all such right, title and interest in
the Developed Software, and will provide all reasonable assistance relating to
the Developed Software, including executing all documents of assignment to
perfect Buyer’s ownership interest in the Developed Software.

5.1.1 Except as expressly set forth in Section 5.1 above, ownership of
Intellectual Property Rights to underlying technology in the Developed Software,
including but not limited to know-how and methodology, shall be retained solely
by Supplier.

5.2 Licensed Software. Except for the Developed Software specifically created
for Buyer under the SoW and the terms of the Agreement, Supplier shall remain
the sole and exclusive owner of all rights, title and interest, including all
Intellectual Property Rights in and to the Licensed Software, and such items
used by Supplier, including any and all software, technology, know-how,
proprietary specifications for Supplier products, algorithms, procedures,
inventions, techniques, solutions and related documentation associated with the
use, design, development, and testing of software programs or Supplier products
developed, conceived, owned or licensed by or for Supplier and/or otherwise

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

09/22/09  

- 2 of 19 -

Confidential

   



--------------------------------------------------------------------------------

independently developed, conceived, owned or licensed by or for Supplier in
providing the Developed Software to Buyer under the terms of the Agreement and
the SoW. All rights not expressly granted to Buyer with respect to the Licensed
Software are reserved by Supplier.

 

6. DEVELOPMENT SERVICES

6.1 Buyer Responsibilities. Buyer will provide Supplier with all materials
required by Buyer in developing the Developed Software (as set forth in the
SoW), including but not limited to the architecture for the overall system to be
developed by Supplier hereunder and the APIs to integrate with Supplier’s
hardware. Buyer acknowledges that Supplier’s ability to fulfill its obligations
under the Agreement may be affected by the performance of third parties, as such
dependencies are specified in the SoW. Accordingly, Buyer agrees that it shall
be principally responsible for coordinating and requiring such third parties’
performance pursuant to the terms of the SoW.

6.1.1 Unless otherwise agreed in a SoW, Buyer will assign an IT project contact
knowledgeable in the requirements of the Deliverables who will work with
Supplier on an as-required basis to assist Supplier in understanding Buyer’s
requirements, resolve design questions, determine and define functions and
generally be available and responsible for decisions necessary to allow Supplier
to provide Deliverables required hereunder. Buyer’s IT project contact, as
necessary, will coordinate and attend the monthly status meetings with Supplier.
For purposes of this Section 6.1.1, the parties agree that said monthly status
meetings shall be held via teleconferences. If the parties are unable to resolve
any material issue, face-to-face meetings shall be agreed to by the parties.

6.1.2 Unless otherwise specified in the SoW, Buyer will provide written
acceptance of each phase within [*****] of receipt of such phase’s Deliverable
or provide a list of problems or non-conformities to Supplier within said
period.

6.2 Supplier Responsibilities. Subject to Section 6.1 above, Supplier will
develop the Developed Software in accordance with the terms set forth in the
SoW.

6.2.1 Supplier will provide Licensed Software and Documentation and/or perform
the development services in conformance with the SoW. As applicable and further
defined in the SoW, or the applicable Purchase Order, the Developed Software
and/or the deliverables from the development services are referred to as
“Deliverable(s)”. For purposes of these supplemental terms, references to
“Goods” in the GTCs include Deliverable(s).

6.2.2 Unless otherwise agreed in a SoW, during the Term of the Agreement,
Supplier will attend monthly review meetings via teleconference for the purpose
of keeping Buyer informed about the status of the development services. If the
parties are unable to resolve any material issue, face-to-face meetings shall be
agreed to by the parties.

6.2.3 Supplier will use its best efforts to correct any errors or performance
problems identified by Buyer during acceptance testing, as specified in the SoW.

6.2.5 If Supplier includes materials licensed from other third parties in the
Deliverables, Supplier will obtain authorizations and rights for Buyer to use
such materials.

6.3 Technical Contacts. Buyer and Supplier shall each designate a technical
contact (“Technical Contact”) as the primary individual(s) responsible for
facilitating communication between Buyer and Supplier, and for coordinating the
development of the Deliverables under the applicable SoW. Each Party may change
its Technical Contact upon written notice or may designate other personnel as
its

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

09/22/09  

- 3 of 19 -

Confidential

   



--------------------------------------------------------------------------------

Technical Contact. The Technical Contacts shall confer on a regular basis to
assess the status of the development effort under the SoW and determine if any
adjustment is appropriate or required. No changes to the schedule for the SoW
shall be effective unless agreed in writing by the parties.

6.4 Delivery Dates and Timing. Where timetables, delivery dates, estimates of
resources or the duration of any development services are specified in a SoW or
in an applicable Purchase Order, time shall be of the essence in relation to the
same and Supplier shall complete the development services by the specified dates
or such revised dates as may be granted by Buyer [*****], and Supplier shall
notify Buyer of any anticipated delay as soon as possible. In the event of
delays not attributable to Supplier or any of its agents, or sub-contractors,
Supplier shall be entitled to a reasonable extension of the deadlines from
Buyer.

In the event of a delay to the final project deliverables (as described in the
SoW), where the Supplier was clearly the primary cause of such delay, and such
delay is the primary agent that prevents the Ford product from launching on time
(as described in the SoW), the Supplier shall forfeit the following portion of
the NRE development cost based on such delay period:

 

  •  

[*****] delay = [*****] of the NRE development cost for the region affected by
the delay

  •  

[*****] delay = [*****]         “                         “                
         “                         “

  •  

[*****] delay = [*****]         “                         “                
         “                         “

  •  

[*****] delay = [*****]         “                         “                
         “                         “

  •  

[*****] delay = [*****]         “                         “                
         “                         “

6.5 Indemnity. Supplier warrants that the transfer to Buyer and Buyer’s use of
the Deliverables will not infringe any proprietary rights (including patents,
copyrights, trademarks, and trade secrets) [*****]. Supplier will indemnify and
defend Buyer under the terms of Section 21 of the GTCs. In the event a claim of
infringement is asserted, Supplier may replace or modify the Deliverable to make
it non-infringing, provided that Buyer agrees that such replacement or
modification achieves the substantive results of the original version of the
Deliverables, or Supplier may procure at its expense a license for Buyer to use
the allegedly infringing Deliverable.

 

7. MAINTENANCE AND SUPPORT

7.1 Maintenance and Support. For the Term of the Agreement, Supplier will
provide standard maintenance support for the Developed Software and Licensed
Software in accordance with the terms set forth in the SoW, including applicable
bug fixes and updates on an as available basis.

 

8. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; REMEDIES

8.1 Services. Supplier warrants that Supplier shall: (i) perform development
services in a professional and workmanlike manner; and (ii) use commercially
reasonable efforts to provide sufficient resources to fulfill all development
services in an adequate and timely manner.

8.2 Developed Software Warranty. Supplier represents and warrants that, for the
Term of the Warranty Period as defined in Sec. 22 of the GTCs, but in any case
not to exceed [*****] from the delivery of the Developed Software to Buyer
(i) the Developed Software will perform in conformance with the Specifications,
(ii) the Developed Software will be free from defects in materials, workmanship
and design, (iii) that any services rendered by Supplier will be performed in a
professional manner by qualified personnel, and (iv) that it has the right to
license the Licensed Software to Buyer. In the event of any breach of the
foregoing warranty, Supplier will use commercially reasonable efforts to correct
the non-conformance or defect.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

09/22/09  

- 4 of 19 -

Confidential

   



--------------------------------------------------------------------------------

8.2.1 Supplier warrants that the Deliverables will conform to all written
Specifications furnished to Buyer by Supplier in connection with the Agreement,
including Documentation. Unless otherwise agreed in a SoW, upon Buyer’s written
request, Supplier will correct, promptly and at no additional charge to Buyer,
each variance of the Deliverable from the Specifications, and any programming
Error attributable to Supplier. “Error” is defined as a program incompatibility
which renders the Developed Software non-functional and which can be replicated
by Supplier under the same conditions causing the error.

8.2.2 Supplier does not warrant:

 

  8.2.2.1 that Buyer’s use of the Developed Software will be error-free or
uninterrupted;

 

  8.2.2.2 the accuracy of the map or other data used in the Developed Software.
Such data may not always reflect reality due to, among other things, road
closures and changes, construction, new roads, traffic conditions, missing or
incorrect data;

 

  8.2.2.3 that the routes produced by the Developed Software will be the most
efficient in all circumstances;

 

  8.2.2.4 that use of the connected features of the Developed Software will be
uninterrupted. Temporary interruptions of the connected features of the
Developed Software may occur from time to time (such as loss of satellite or
Bluetooth cell phone connectivity for dynamic content like traffic and weather);
and

 

  8.2.2.5 the security of the wireless transmission of data or information to
and from the Developed Software for connected features of the Developed
Software.

8.2.3 THE WARRANTIES PROVIDED IN THIS SECTION ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, WHICH ARE EXPRESSLY DISCLAIMED.

8.3 Changes

8.3.1 Buyer and Supplier acknowledge that modifications and adjustments to the
Specifications for the Deliverables may become necessary in order to clarify and
define such Specifications. Supplier will perform said modifications and
adjustments as part of its development services without additional compensation.

8.3.2 In the event there is a substantial change to the Specifications which
results in (i) the expansion of the scope of the Specifications, or (ii) the
reduction in the scope of the Specifications, Supplier will submit to Buyer a
written proposal thereof describing such change to be made and a fixed price
increase or decrease therefrom, as the case may be.

8.3.3 If Supplier’s proposal under Section 8.3.2 above is acceptable to Buyer,
Buyer may issue a new Purchase Order or an amendment to the existing Purchase
Order reflecting such modifications to the Specifications and adjustments in
price. Supplier will not commence any work in connection with such change until
Buyer issues such Purchase Order amendment, and Buyer will not be responsible
for any work performed in connection with such change if a Purchase Order
amendment is not issued.

 

9. FEES; ROYALTY; PAYMENT TERMS

9.1 Fees and Royalties. All fees and royalties to be paid to Supplier shall be
as set forth in Attachment V – Pricing and Royalty, attached hereto and
incorporated by reference herein.

 

09/22/09  

- 5 of 19 -

Confidential

   



--------------------------------------------------------------------------------

9.2 Payment. Unless otherwise specified in a SoW, Supplier shall invoice Buyer,
and Buyer shall pay upon delivery and acceptance of each specified Deliverable.
Payment shall be in accordance with the payment schedule listed in, or attached
to, the applicable Purchase Order or SoW.

9.3 Audit. If requested by either party, the other party will permit the
requesting party (which, for purposes of this Section 9.3, includes its
authorized representatives) to examine all pertinent documents, data and other
information relating to the Developed Software or the Deliverables, as the case
may be, or any payment made to Supplier. Any audit under this Section 9.3 will
be conducted during normal business hours and upon advance written notice to the
Supplier. The requesting party shall be responsible for the cost of the audit.

 

10. TERM; EVERGREEN; SURVIVAL

10.1 Term

The Term of the Agreement and all Attachments shall begin on the Effective Date
and shall continue for a period of four (4) years (“Initial Term”) upon the Ford
Sync Vehicle Launch date. The “Ford Sync Vehicle Launch Date” will be when the
first production unit is for sale at a Ford Dealership, [*****].

10.2 Evergreen

After the Initial Term, the Agreement can be extended for additional (12)-month
extension periods if either party notifies the other in writing, no less than
forty-five (45) days prior to the end of the Initial Term or any subsequent
extension period, and the other party agrees in a subsequent writing to such
extension.

10.3 Survival

10.3.1 Subject to Buyer’s payment obligation, in the event of termination,
Supplier shall deliver to Buyer all materials relating to the Developed Software
developed or in the process of being developed by Supplier up to the effective
date of termination.

10.3.2 Except for termination due to Buyer’s breach of Section 4, the license
grant to use and display the Licensed Software, in object code form, for use in
the Product under Section 4.1 by Supplier hereunder shall survive the
termination or expiration of the Agreement.

10.3.3 Pursuant to Section 5.1 above, ownership right to the Developed Software
shall be retained by Buyer and such ownership shall survive termination of the
Agreement for any reason.

10.3.4 All other provisions of this Software Development Supplement that
reasonably may be interpreted or construed as surviving will survive for a
reasonable duration following termination, including but not limited to any
obligations necessary to comply with the post-termination obligations herein.

 

11. DISCONTINUANCE

11.1 In the event Supplier discontinues its maintenance and support of the
Licensed Software or discontinues its Licensed Software business, or files a
petition or is subject to an involuntary petition under the Bankruptcy Code
(each a “Release Condition”), Supplier shall provide to Buyer a license to use
the then-current version of the source code of the Licensed Software supplied
under the Agreement solely for the purpose of enabling Buyer to satisfy
maintenance obligations in accordance with the

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

09/22/09  

- 6 of 19 -

Confidential

   



--------------------------------------------------------------------------------

Agreement. Supplier shall deliver to Buyer such source code and Documentation to
enable Buyer to continue its maintenance and support of the Licensed Software in
accordance with the Agreement.

 

12. CONFIDENTIALITY

Buyer and Supplier have executed a mutual Non-Disclosure Agreement, dated
February 14, 2007, which will cover the parties’ confidentiality obligations
under the Agreement (including all Statement of Works). By mutual agreement, the
parties have agreed to extend the term of said Non-Disclosure Agreement to be
co-terminus with the Agreement, which confidentiality obligations shall expire
[*****] after the termination or expiration of the Agreement.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

09/22/09  

- 7 of 19 -

Confidential

   



--------------------------------------------------------------------------------

Exhibit A

End Customer Terms

TeleNav Software End User License Agreement

Please read these terms and conditions carefully before you use the TeleNav
Software. Your use of the TeleNav Software indicates that you accept these terms
and conditions. If you do not accept these terms and conditions, do not break
the seal of the package, launch, or otherwise use the TeleNav Software.

These terms and conditions represent the agreement (“Agreement”) between you and
TeleNav, Inc. (“TeleNav”) with respect to the TeleNav Software (including
upgrades, modifications, or additions thereto) (collectively “TeleNav
Software”). All references herein to “you” and “your” means you, your employees,
agents, and contractors, and any other entity on whose behalf you accept these
terms and conditions, all of whom shall also be bound by this Agreement.
Additionally, all of your account information, as well as other payment and
personal information provided by you to TeleNav (directly or through the use of
the TeleNav Software, is subject to TeleNav’s privacy policy located at
http://www.telenav.com.

TeleNav may revise this Agreement and the privacy policy at any time, with or
without notice to you. You agree to visit http://www.telenav.com from time to
time to review the then current version of this Agreement and of the privacy
policy.

 

1. Safe and Lawful Use

You acknowledge that devoting attention to the TeleNav Software may pose a risk
of injury or death to you and others in situations that otherwise require your
undivided attention, and you therefore agree to comply with the following when
using the TeleNav Software: (a) observe all traffic laws and otherwise drive
safely; (b) use your own personal judgment while driving. If you feel that a
route suggested by the TeleNav Software instructs you to perform an unsafe or
illegal maneuver, places you in an unsafe situation, or directs you into an area
that you consider to be unsafe, do not follow such instructions; (c) do not
input destinations, or otherwise manipulate the TeleNav Software, unless your
vehicle is stationary and parked; (d) do not use the TeleNav Software for any
illegal, unauthorized, unintended, unsafe, hazardous, or unlawful purposes, or
in any manner inconsistent with this Agreement; (e) arrange all GPS and wireless
devices and cables necessary for use of the TeleNav Software in a secure manner
in your vehicle so that they will not interfere with your driving and will not
prevent the operation of any safety device (such as an airbag).

You agree to indemnify and hold TeleNav harmless against all claims resulting
from any dangerous or otherwise inappropriate use of the TeleNav Software in any
moving vehicle, including as a result of your failure to comply with the
directions above.

 

2. Account Information

You agree: (a) when registering the TeleNav Software, to provide TeleNav with
true, accurate, current, and complete information about yourself, and (b) to
inform TeleNav promptly of any changes to such information, and to keep it true,
accurate, current and complete.

 

3. Software License

Subject to your compliance with the terms of this Agreement, TeleNav hereby
grants to you a personal, non-exclusive, non-transferable license (except as
expressly permitted below in connection with your permanent transfer of the
TeleNav Software license), without the right to sublicense, to use the TeleNav
Software (in object code form only) in order to access and use the TeleNav
Software. This

 

09/22/09  

- 8 of 19 -

Confidential

   



--------------------------------------------------------------------------------

license shall terminate upon any termination or expiration of this Agreement.
You agree that you will use the TeleNav Software only for your personal business
or leisure purposes, and not to provide commercial navigation services to other
parties.

3.1 License Limitations

You agree not to do any of the following: (a) reverse engineer, decompile,
disassemble, translate, modify, alter or otherwise change the TeleNav Software
or any part thereof; (b) attempt to derive the source code, audio library or
structure of the TeleNav Software without the prior express written consent of
TeleNav; (c) remove from the TeleNav Software, or alter, any of TeleNav’s or its
suppliers’ trademarks, trade names, logos, patent or copyright notices, or other
notices or markings; (d) distribute, sublicense or otherwise transfer the
TeleNav Software to others, except as part of your permanent transfer of the
TeleNav Software; or (e) use the TeleNav Software in any manner that
(i) infringes the intellectual property or proprietary rights, rights of
publicity or privacy or other rights of any party, (ii) violates any law,
statute, ordinance or regulation, including but not limited to laws and
regulations related to spamming, privacy, consumer and child protection,
obscenity or defamation, or (iii) is harmful, threatening, abusive, harassing,
tortuous, defamatory, vulgar, obscene, libelous, or otherwise objectionable; and
(f) lease, rent out, or otherwise permit unauthorized access by third parties to
the TeleNav Software without advanced written permission of TeleNav.

 

4. Disclaimers

To the fullest extent permissible pursuant to applicable law, in no event will
TeleNav, its licensors and suppliers, or agents or employees of any of the
foregoing, be liable for any decision made or action taken by you or anyone else
in reliance on the information provided by the TeleNav Software. TeleNav also
does not warrant the accuracy of the map or other data used for the TeleNav
Software. Such data may not always reflect reality due to, among other things,
road closures, construction, weather, new roads and other changing conditions.
You are responsible for the entire risk arising out of your use of the TeleNav
Software. For example but without limitation, you agree not to rely on the
TeleNav Software for critical navigation in areas where the well-being or
survival of you or others is dependent on the accuracy of navigation, as the
maps or functionality of the TeleNav Software are not intended to support such
high risk applications, especially in more remote geographical areas.

TELENAV EXPRESSLY DISCLAIMS AND EXCLUDES ALL WARRANTIES IN CONNECTION WITH THE
TELENAV SOFTWARE, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING ALL
WARRANTIES WHICH MAY ARISE FROM COURSE OF DEALING, CUSTOM OR TRADE AND
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS WITH
RESPECT TO THE TELENAV SOFTWARE. Certain jurisdictions do not permit the
disclaimer of certain warranties, so this limitation may not apply to you.

 

5. Limitation of Liability

TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, UNDER NO CIRCUMSTANCES SHALL
TELENAV OR ITS LICENSORS AND SUPPLIERS BE LIABLE TO YOU OR TO ANY THIRD PARTY
FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES
(INCLUDING IN EACH CASE, BUT NOT LIMITED TO, DAMAGES FOR THE INABILITY TO USE
THE EQUIPMENT OR ACCESS DATA, LOSS OF DATA, LOSS OF BUSINESS, LOSS OF PROFITS,
BUSINESS INTERRUPTION OR THE LIKE) ARISING OUT OF THE USE OF OR INABILITY TO USE
THE TELENAV SOFTWARE, EVEN IF TELENAV HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

NOTWITHSTANDING ANY DAMAGES THAT YOU MIGHT INCUR FOR ANY REASON WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, ALL DAMAGES REFERENCED HEREIN AND ALL DIRECT OR

 

09/22/09  

- 9 of 19 -

Confidential

   



--------------------------------------------------------------------------------

GENERAL DAMAGES IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE), THE
ENTIRE LIABILITY OF TELENAV AND OF ALL OF TELENAV’S SUPPLIERS SHALL BE LIMITED
TO THE AMOUNT ACTUALLY PAID BY YOU FOR THE TELENAV SOFTWARE. SOME STATES AND/OR
JURISDICTIONS DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR
CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO
YOU.

 

6. Arbitration and Governing Law

You agree that any dispute, claim or controversy arising out of or relating to
this Agreement or the TeleNav Software shall be settled by independent
arbitration involving a neutral arbitrator and administered by the American
Arbitration Association in the County of Santa Clara, California. The arbitrator
shall apply the Commercial Arbitration Rules of the American Arbitration
Association, and the judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction. Note that there is no judge or jury in
an arbitration proceeding and the decision of the arbitrator shall be binding
upon both parties. You expressly agree to waive your right to a jury trial.

This Agreement and performance hereunder will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its conflict of laws provisions. To the extent judicial action is necessary in
connection with the binding arbitration, both TeleNav and you agree to submit to
the exclusive jurisdiction of the courts of the County of Santa Clara,
California. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply.

 

7. Assignment

You may not resell, assign, or transfer this Agreement or any of your rights or
obligations, except in totality, in connection with your permanent transfer of
the TeleNav Software, and expressly conditioned upon the new user of the TeleNav
Software agreeing to be bound by the terms and conditions of this Agreement. Any
such sale, assignment or transfer that is not expressly permitted under this
paragraph will result in immediate termination of this Agreement, without
liability to TeleNav, in which case you and all other parties shall immediately
cease all use of the TeleNav Software. Notwithstanding the foregoing, TeleNav
may assign this Agreement to any other party at any time without notice,
provided the assignee remains bound by this Agreement.

 

8. Miscellaneous

 

8.1 This Agreement constitutes the entire agreement between TeleNav and you with
respect to the subject matter hereof.

8.2 Except for the limited licenses expressly granted in this Agreement, TeleNav
retains all right, title and interest in and to the TeleNav Software, including
without limitation all related intellectual property rights. No licenses or
other rights which are not expressly granted in this Agreement are intended to,
or shall be, granted or conferred by implication, statute, inducement, estoppel
or otherwise, and TeleNav and its suppliers and licensors hereby reserve all of
their respective rights other than the licenses explicitly granted in this
Agreement.

8.3 By using the TeleNav Software, you consent to receive from TeleNav all
communications, including notices, agreements, legally required disclosures or
other information in connection with the TeleNav Software (collectively,
“Notices”) electronically. TeleNav may provide such Notices by posting them on
TeleNav’s Website or by downloading such Notices to your wireless device. If you
desire to withdraw your consent to receive Notices electronically, you must
discontinue your use of the TeleNav Software.

 

09/22/09  

- 10 of 19 -

Confidential

   



--------------------------------------------------------------------------------

8.4 TeleNav’s or your failure to require performance of any provision shall not
affect that party’s right to require performance at any time thereafter, nor
shall a waiver of any breach or default of this Agreement constitute a waiver of
any subsequent breach or default or a waiver of the provision itself.

8.5 If any provision herein is held unenforceable, then such provision will be
modified to reflect the intention of the parties, and the remaining provisions
of this Agreement will remain in full force and effect.

8.6 The headings in this Agreement are for convenience of reference only, will
not be deemed to be a part of this Agreement, and will not be referred to in
connection with the construction or interpretation of this Agreement. As used in
this Agreement, the words “include” and “including,” and variations thereof,
will not be deemed to be terms of limitation, but rather will be deemed to be
followed by the words “without limitation.”

 

9. Other Vendors Terms and Conditions

The TeleNav Software utilizes map and other data licensed to TeleNav by third
party vendors for the benefit of you and other end users. This Agreement
includes end-user terms applicable to these companies (included at the end of
this Agreement), and thus your use of the TeleNav Software is also subject to
such terms. You agree to comply with the following additional terms and
conditions, which are applicable to TeleNav’s third party vendor licensors:

 

9.1 End User Terms Required by Tele Atlas North America, Inc.

The TeleNav Software utilizes software licensed to TeleNav by Tele Atlas North
America, Inc. (“Tele Atlas”). You may use this software (the “Tele Atlas
Software”) as part of the TeleNav Software subject to the following terms and
conditions:

 

  •  

You may only use the Tele Atlas Software for internal business or personal uses.

 

  •  

Your use of the Tele Atlas Software is otherwise limited by the scope of the
license agreement between Tele Atlas and TeleNav.

 

  •  

The Tele Atlas Software is the confidential information of Tele Atlas.

 

  •  

You are prohibited from making any unauthorized copies of the Tele Atlas
Software.

 

  •  

You are prohibited from removing or obscuring any copyright or trademark notice,
or restrictive legend with respect to the Tele Atlas Software.

 

  •  

The liability of Tele Atlas and its suppliers is limited by the limitation of
liability provision set forth above.

 

  •  

The Tele Atlas Software is provided “as is” and on a “with all faults basis”,
and Tele Atlas and its suppliers expressly disclaim all other warranties,
express or implied, including but not limited to the implied warranties of
non-infringement, merchantability, satisfactory quality, accuracy, title and
fitness for a particular purpose. No oral or written advice or information
provided by Tele Atlas or any of its agents, employees or third party providers
shall create a warranty, and you are not entitled to rely on any such advice or
information. This disclaimer is an essential condition of this Agreement.

In the event that you are a government entity, the following provisions apply to
you:

U.S. GOVERNMENT RIGHTS. If you are an agency, department, or other entity of the
United States Government, or funded in whole or in part by the United States
Government, then use, duplication, reproduction, release, modification,
disclosure or transfer of this commercial product and accompanying
documentation, is restricted in accordance with the LIMITED or RESTRICTED rights
as described in DFARS 252.227-7014(a)(1) (JUN 1995) (DOD commercial computer
software definition), DFARS 227.7202¬1 (DOD policy on commercial computer
software), FAR 52.227-19 (JUN 1987)

 

09/22/09  

- 11 of 19 -

Confidential

   



--------------------------------------------------------------------------------

(commercial computer software clause for civilian agencies), DFARS 252.227-7015
(NOV 1995) (DOD technical data – commercial items clause); FAR 52.227-14
Alternates I, II, and III (JUN 1987) (civilian agency technical data and
noncommercial computer software clause); and/or FAR 12.211 and FAR 12.212
(commercial item acquisitions), as applicable. In case of conflict between any
of the FAR and DFARS provisions listed herein and this Agreement, the
construction that provides greater limitations on the Government’s rights shall
control. Contractor/manufacturer is Tele Atlas North America, Inc., 11 Lafayette
Street, Lebanon, NH 03766¬1445. Phone: 603.643.0330. The Tele Atlas Software is
©1984-200_ by Tele Atlas North America, Inc. ALL RIGHTS RESERVED. For purpose of
any public disclosure provision under any federal, state or local law, it is
agreed that the Tele Atlas Software is a trade secret and a proprietary
commercial product and not subject to disclosure.

If you are an agency, department, or other entity of any State government, the
United States Government or any other public entity or funded in whole or in
part by the United States Government, then you hereby agree to protect the Tele
Atlas Software from public disclosure and to consider the Tele Atlas Software
exempt from any statute, law, regulation, or code, including any Sunshine Act,
Public Records Act, Freedom of Information Act, or equivalent, which permits
public access and/or reproduction or use of the Tele Atlas Software. In the
event that such exemption is challenged under any such laws, this Agreement
shall be considered breached and any and all right to retain any copies or to
use the Tele Atlas Software shall be terminated and considered immediately null
and void. Any copies of the Tele Atlas Software held by you shall immediately be
destroyed. If any court of competent jurisdiction considers this clause void and
unenforceable, in whole or in part, for any reason, this Agreement shall be
considered terminated and null and void, in its entirety, and any and all copies
of the Tele Atlas Software shall immediately be destroyed.

You acknowledge that the use of the Tele Atlas Software with a non-Tele Atlas
map may result in increased variance between the location displayed on the map
and ground truth location.

You shall not provide display or allow access to the actual numerical latitude
and longitude coordinates of the Tele Atlas Software.

You are prohibited from using the Tele Atlas Software (i) to create mailing
lists or (ii) for other such similar uses.

Tele Atlas shall be a third party beneficiary of TeleNav’s rights under this
Agreement.

Effective as of May 1st 2007

 

9.2 Other Third Party Components

1. c-generic-library

From: http://code.google.com/p/c-generic-library/

Code license: New BSD License

Multiple header files, an example copyright notice in header files is shown
below:

* Copyright 2006, Micah Villmow, All Rights Reserved

* @file base_vector.h

* @author Micah Villmow

2. Tinyxml

/*

www.sourceforge.net/projects/tinyxml

Original code (2.0 and earlier )copyright (c) 2000-2006 Lee Thomason
(www.grinninglizard.com)

 

09/22/09  

- 12 of 19 -

Confidential

   



--------------------------------------------------------------------------------

This software is provided ‘as-is’, without any express or implied warranty. In
no event will the authors be held liable for any damages arising from the use of
this software.

Permission is granted to anyone to use this software for any purpose, including
commercial applications, and to alter it and redistribute it freely, subject to
the following restrictions:

1. The origin of this software must not be misrepresented; you must not claim
that you wrote the original software. If you use this software in a product, an
acknowledgment in the product documentation would be appreciated but is not
required.

2. Altered source versions must be plainly marked as such, and must not be
misrepresented as being the original software.

3. This notice may not be removed or altered from any source distribution.

*/

3. Sqlite

/*

** 2001 September 15

**

** The author disclaims copyright to this source code. In place of

** a legal notice, here is a blessing:

**

** May you do good and not evil.

** May you find forgiveness for yourself and forgive others.

** May you share freely, never taking more than you give.

**

*************************************************************************

** This header file defines the interface that the SQLite library

** presents to client programs.

**

** @(#) $Id: sqlite.h.in,v 1.165 2006/04/04 01:54:55 drh Exp $

*/

////////////////////////////////////////////////////////////////////////////////

// CppSQLite3U is a C++ unicode wrapper around the SQLite3 embedded database
library.

//

// Copyright (c) 2006 Tyushkov Nikolay. All Rights Reserved.
http://softvoile.com

//

//

// Based on beautiful wrapper written by Rob Groves

// (https://secure.codeproject.com/database/CppSQLite.asp).

// Very good wrapper, but without unicode support unfortunately.

// So, I have reconstructed it for unicode.

//

// CppSQLite3 wrapper:

// Copyright (c) 2004 Rob Groves. All Rights Reserved. rob.groves@btinternet.com

//

// Permission to use, copy, modify, and distribute this software and its

// documentation for any purpose, without fee, and without a written

// agreement, is hereby granted, provided that the above copyright notice,

// this paragraph and the following two paragraphs appear in all copies,

// modifications, and distributions.

 

09/22/09  

- 13 of 19 -

Confidential

   



--------------------------------------------------------------------------------

//

// IN NO EVENT SHALL THE AUTHOR BE LIABLE TO ANY PARTY FOR DIRECT,

// INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST

// PROFITS, ARISING OUT OF THE USE OF THIS SOFTWARE AND ITS DOCUMENTATION,

// EVEN IF THE AUTHOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

//

// THE AUTHOR SPECIFICALLY DISCLAIMS ANY WARRANTIES, INCLUDING, BUT NOT

// LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A

// PARTICULAR PURPOSE. THE SOFTWARE AND ACCOMPANYING DOCUMENTATION, IF

// ANY, PROVIDED HEREUNDER IS PROVIDED “AS IS”. THE AUTHOR HAS NO OBLIGATION

// TO PROVIDE MAINTENANCE, SUPPORT, UPDATES, ENHANCEMENTS, OR MODIFICATIONS.

//

// If you want to get some documentation look at

// https://secure.codeproject.com/database/CppSQLite.asp

// Note, not all features from CppSQLite3 were implemented in CppSQLite3U

//

// V1.0 11/06/2006 —Initial Public Version

//

// Noteses :

// I have tested this wrapper only in unicode version, so I have no idea

// about its work in ANSI configuration, I think it doesn’t work without
modification;)

//

// Home page : http://softvoile.com/development/CppSQLite3U/

// Please send all bug report and comment to mail2@softvoile.com

//

//

////////////////////////////////////////////////////////////////////////////////

4. PNG

* png.h—header file for PNG reference library

*

* libpng version 1.2.23—November 6, 2007

* Copyright (c) 1998-2007 Glenn Randers-Pehrson

* (Version 0.96 Copyright (c) 1996, 1997 Andreas Dilger)

* (Version 0.88 Copyright (c) 1995, 1996 Guy Eric Schalnat, Group 42, Inc.)

*

* Authors and maintainers:

* libpng versions 0.71, May 1995, through 0.88, January 1996: Guy Schalnat

* libpng versions 0.89c, June 1996, through 0.96, May 1997: Andreas Dilger

* libpng versions 0.97, January 1998, through 1.2.23—November 6, 2007: Glenn

* See also “Contributing Authors”, below.

* COPYRIGHT NOTICE, DISCLAIMER, and LICENSE:

*

* If you modify libpng you may insert additional notices immediately following

* this sentence.

*

* libpng versions 1.2.6, August 15, 2004, through 1.2.23, November 6, 2007, are

* Copyright (c) 2004, 2006-2007 Glenn Randers-Pehrson, and are

* distributed according to the same disclaimer and license as libpng-1.2.5

* with the following individual added to the list of Contributing Authors:

*

* Cosmin Truta

*

 

09/22/09  

- 14 of 19 -

Confidential

   



--------------------------------------------------------------------------------

* libpng versions 1.0.7, July 1, 2000, through 1.2.5, October 3, 2002, are

* Copyright (c) 2000-2002 Glenn Randers-Pehrson, and are

* distributed according to the same disclaimer and license as libpng-1.0.6

* with the following individuals added to the list of Contributing Authors:

*

* Simon-Pierre Cadieux

* Eric S. Raymond

* Gilles Vollant

*

* and with the following additions to the disclaimer:

*

* There is no warranty against interference with your enjoyment of the

* library or against infringement. There is no warranty that our

* efforts or the library will fulfill any of your particular purposes

* or needs. This library is provided with all faults, and the entire

* risk of satisfactory quality, performance, accuracy, and effort is with

* the user.

*

* libpng versions 0.97, January 1998, through 1.0.6, March 20, 2000, are

* Copyright (c) 1998, 1999, 2000 Glenn Randers-Pehrson, and are

* distributed according to the same disclaimer and license as libpng-0.96,

* with the following individuals added to the list of Contributing Authors:

*

* Tom Lane

* Glenn Randers-Pehrson

* Willem van Schaik

*

* libpng versions 0.89, June 1996, through 0.96, May 1997, are

* Copyright (c) 1996, 1997 Andreas Dilger

* Distributed according to the same disclaimer and license as libpng-0.88,

* with the following individuals added to the list of Contributing Authors:

*

* John Bowler

* Kevin Bracey

* Sam Bushell

* Magnus Holmgren

* Greg Roelofs

* Tom Tanner

*

* libpng versions 0.5, May 1995, through 0.88, January 1996, are

* Copyright (c) 1995, 1996 Guy Eric Schalnat, Group 42, Inc.

*

* For the purposes of this copyright and license, “Contributing Authors”

* is defined as the following set of individuals:

*

* Andreas Dilger

* Dave Martindale

* Guy Eric Schalnat

* Paul Schmidt

* Tim Wegner

*

* The PNG Reference Library is supplied “AS IS”. The Contributing Authors

* and Group 42, Inc. disclaim all warranties, expressed or implied,

 

09/22/09  

- 15 of 19 -

Confidential

   



--------------------------------------------------------------------------------

* including, without limitation, the warranties of merchantability and of

* fitness for any purpose. The Contributing Authors and Group 42, Inc.

* assume no liability for direct, indirect, incidental, special, exemplary,

* or consequential damages, which may result from the use of the PNG

* Reference Library, even if advised of the possibility of such damage.

*

* Permission is hereby granted to use, copy, modify, and distribute this

* source code, or portions hereof, for any purpose, without fee, subject

* to the following restrictions:

*

* 1. The origin of this source code must not be misrepresented.

*

* 2. Altered versions must be plainly marked as such and

* must not be misrepresented as being the original source.

*

* 3. This Copyright notice may not be removed or altered from

* any source or altered source distribution.

*

* The Contributing Authors and Group 42, Inc. specifically permit, without

* fee, and encourage the use of this source code as a component to

* supporting the PNG file format in commercial products. If you use this

* source code in a product, acknowledgment is not required but would be

* appreciated.

5. Zlib

/* zlib.h — interface of the ‘zlib’ general purpose compression library version
1.2.3, July 18th, 2005

Copyright (C) 1995-2005 Jean-loup Gailly and Mark Adler

This software is provided ‘as-is’, without any express or implied warranty. In
no event will the authors be held liable for any damages arising from the use of
this software.

Permission is granted to anyone to use this software for any purpose, including
commercial applications, and to alter it and redistribute it freely, subject to
the following restrictions:

1. The origin of this software must not be misrepresented; you must not claim
that you wrote the original software. If you use this software in a product, an
acknowledgment in the product documentation would be appreciated but is not
required.

2. Altered source versions must be plainly marked as such, and must not be
misrepresented as being the original software.

3. This notice may not be removed or altered from any source distribution.

Jean-loup                   Gailly Mark Adler

jloup@gzip.org         madler@alumni.caltech.edu

The data format used by the zlib library is described by RFCs (Request for
Comments) 1950 to 1952 in the files http://www.ietf.org/rfc/rfc1950.txt (zlib
format), rfc1951.txt (deflate format) and rfc1952.txt (gzip format).

*/

6. Boost

http://www.boost.org/

 

09/22/09  

- 16 of 19 -

Confidential

   



--------------------------------------------------------------------------------

Boost Software License — Version 1.0 — August 17th, 2003

Permission is hereby granted, free of charge, to any person or organization
obtaining a copy of the software and accompanying documentation covered by this
license (the “Software”) to use, reproduce, display, distribute, execute, and
transmit the Software, and to prepare derivative works of the Software, and to
permit third-parties to whom the Software is furnished to do so, all subject to
the following:

The copyright notices in the Software and this entire statement, including the
above license grant, this restriction and the following disclaimer, must be
included in all copies of the Software, in whole or in part, and all derivative
works of the Software, unless such copies or derivative works are solely in the
form of machine-executable object code generated by a source language processor.

THE SOFTWARE IS PROVIDED “AS IS”, WITHOUT WARRANTY OF ANY KIND, EXPRESS OR

IMPLIED, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT. IN NO EVENT SHALL THE
COPYRIGHT HOLDERS OR ANYONE DISTRIBUTING THE SOFTWARE BE LIABLE FOR ANY DAMAGES
OR OTHER LIABILITY, WHETHER IN CONTRACT, TORT OR OTHERWISE, ARISING FROM, OUT OF
OR IN CONNECTION WITH THE SOFTWARE OR THE USE OR OTHER DEALINGS IN THE SOFTWARE.

7. OpenSSL License

---------------

/* ===========================================================

* Copyright (c) 1998-2008 The OpenSSL Project. All rights reserved.

*

* Redistribution and use in source and binary forms, with or without

* modification, are permitted provided that the following conditions

* are met:

*

* 1. Redistributions of source code must retain the above copyright

* notice, this list of conditions and the following disclaimer.

*

* 2. Redistributions in binary form must reproduce the above copyright

* notice, this list of conditions and the following disclaimer in

* the documentation and/or other materials provided with the

* distribution.

*

* 3. All advertising materials mentioning features or use of this

* software must display the following acknowledgment:

* “This product includes software developed by the OpenSSL Project

* for use in the OpenSSL Toolkit. (http://www.openssl.org/)”

*

* 4. The names “OpenSSL Toolkit” and “OpenSSL Project” must not be used to

* endorse or promote products derived from this software without

* prior written permission. For written permission, please contact

* openssl-core@openssl.org.

*

* 5. Products derived from this software may not be called “OpenSSL”

* nor may “OpenSSL” appear in their names without prior written

* permission of the OpenSSL Project.

 

09/22/09  

- 17 of 19 -

Confidential

   



--------------------------------------------------------------------------------

*

* 6. Redistributions of any form whatsoever must retain the following

* acknowledgment:

* “This product includes software developed by the OpenSSL Project

* for use in the OpenSSL Toolkit (http://www.openssl.org/)”

*

* THIS SOFTWARE IS PROVIDED BY THE OpenSSL PROJECT ``AS IS” AND ANY

* EXPRESSED OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE

* IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR

* PURPOSE ARE DISCLAIMED. IN NO EVENT SHALL THE OpenSSL PROJECT OR

* ITS CONTRIBUTORS BE LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL,

* SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT

* NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES;

* LOSS OF USE, DATA, OR PROFITS; OR BUSINESS INTERRUPTION)

* HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT,

* STRICT LIABILITY, OR TORT (INCLUDING NEGLIGENCE OR OTHERWISE)

* ARISING IN ANY WAY OUT OF THE USE OF THIS SOFTWARE, EVEN IF ADVISED

* OF THE POSSIBILITY OF SUCH DAMAGE.

* ===========================================================

*

* This product includes cryptographic software written by Eric Young

* (eay@cryptsoft.com). This product includes software written by Tim

* Hudson (tjh@cryptsoft.com).

*

*/

Original SSLeay License

---------------

/* Copyright (C) 1995-1998 Eric Young (eay@cryptsoft.com)

* All rights reserved.

*

* This package is an SSL implementation written

* by Eric Young (eay@cryptsoft.com).

* The implementation was written so as to conform with Netscapes SSL.

*

* This library is free for commercial and non-commercial use as long as

* the following conditions are aheared to. The following conditions

* apply to all code found in this distribution, be it the RC4, RSA,

* lhash, DES, etc., code; not just the SSL code. The SSL documentation

* included with this distribution is covered by the same copyright terms

* except that the holder is Tim Hudson (tjh@cryptsoft.com).

*

* Copyright remains Eric Young’s, and as such any Copyright notices in

* the code are not to be removed.

* If this package is used in a product, Eric Young should be given attribution

* as the author of the parts of the library used.

* This can be in the form of a textual message at program startup or

* in documentation (online or textual) provided with the package.

*

* Redistribution and use in source and binary forms, with or without

* modification, are permitted provided that the following conditions

* are met:

 

09/22/09  

- 18 of 19 -

Confidential

   



--------------------------------------------------------------------------------

* 1. Redistributions of source code must retain the copyright

* notice, this list of conditions and the following disclaimer.

* 2. Redistributions in binary form must reproduce the above copyright

* notice, this list of conditions and the following disclaimer in the

* documentation and/or other materials provided with the distribution.

* 3. All advertising materials mentioning features or use of this software

* must display the following acknowledgement:

* “This product includes cryptographic software written by

* Eric Young (eay@cryptsoft.com)”

* The word ‘cryptographic’ can be left out if the routines from the library

* being used are not cryptographic related :-).

* 4. If you include any Windows specific code (or a derivative thereof) from

* the apps directory (application code) you must include an acknowledgement:

* “This product includes software written by Tim Hudson (tjh@cryptsoft.com)”

*

* THIS SOFTWARE IS PROVIDED BY ERIC YOUNG “AS IS” AND

* ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE

* IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE

* ARE DISCLAIMED. IN NO EVENT SHALL THE AUTHOR OR CONTRIBUTORS BE LIABLE

* FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL

* DAMAGES (INCLUDING, BUT NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE GOODS

* OR SERVICES; LOSS OF USE, DATA, OR PROFITS; OR BUSINESS INTERRUPTION)

* HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, STRICT

* LIABILITY, OR TORT (INCLUDING NEGLIGENCE OR OTHERWISE) ARISING IN ANY WAY

* OUT OF THE USE OF THIS SOFTWARE, EVEN IF ADVISED OF THE POSSIBILITY OF

* SUCH DAMAGE.

*

* The licence and distribution terms for any publically available version or

* derivative of this code cannot be changed. i.e. this code cannot simply be

* copied and put under another distribution licence

* [including the GNU Public Licence.]

*/

++++++++++++++++++++++++

 

09/22/09  

- 19 of 19 -

Confidential

   



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

 

FORD MOTOR COMPANY

and

TELENAV, INC.

 

 

SYNC Generation 2

On-Board Navigation

Global Terms and Conditions

 

 

CONFIDENTIAL



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

SECTION 1. WHAT IS COVERED

1.01 Goods and Services The Global Terms and Conditions apply to the purchase by
the Buyer of production goods and services from the Supplier including:
(a) production and service parts, components, assemblies and accessories;
(b) raw materials; (c) tooling; and (d) design, engineering or other services.
Separate Global Terms and Conditions apply to the purchase of non-production
goods and services. The Global Terms and Conditions can be found at the Global
Terms and Conditions home page accessible via [*****] or obtained directly from
the Buyer.

1.02 What’s Being Purchased The Production Purchase Order, Production Tool
Order, Blanket Purchase Order, Prototype Purchase Order, Prototype Tool Order,
Lump Sum Purchase Order or Production Spot Buy Purchase Order describe the goods
and services being purchased and specify the name and address of the Buyer and
the Supplier. The goods and services purchased are referred to as the Goods or,
in the case of a Prototype Tool Order or Production Tool Order, the Tooling
(defined in greater detail in Section 34.01). A reference to a Purchase Order in
a provision of the Global Terms and Conditions is a reference to all of the
following: Production Purchase Order, Production Tool Order, Blanket Purchase
Order, Prototype Purchase Order, Prototype Tool Order, Lump Sum Purchase Order,
and Production Spot Buy Purchase Order.

SECTION 2. DOCUMENTS USED IN PRODUCTION PURCHASING

2.01 General Provisions in this Section 2 describe the most common types of
documents that may apply to the purchase of the Goods. The documents are listed
in the approximate timing sequence in which they may be entered into with the
Supplier.

2.02 A Sourcing Agreement is an agreement that may be entered into before a
Production Purchase Order is issued. It lets the Supplier know that it has been
chosen to supply the Goods, subject to the terms and conditions of the Sourcing
Agreement.

2.03 A Target Agreement is an agreement that may be entered into before a
Production Purchase Order is issued, generally after a Sourcing Agreement. It
sets targets for the Goods, like the price. It lets the Supplier know that it
has been chosen to supply the Goods, subject to the terms and conditions of the
Target Agreement.

2.04 A Request For Quote (RFQ) asks the Supplier to provide a quotation for the
Goods. Any quotation must be based on the Global Terms and Conditions.

2.05 A Statement of Work is prepared or approved by the engineering activity of
the Buyer. In most cases, it is developed before a Production Purchase Order is
issued.

2.06 A Quality/Reliability Statement of Work is a Statement of Work that
includes long-term durability specifications for the Goods (like 10-years or
150,000 miles, whichever comes first). It may also specify the testing
methodology that will be used.

2.07 A Warranty Program Agreement is an agreement relating to a warranty
reduction, recovery or chargeback program. It may be entered into at any time
and may apply to some or all of the brands of the Buyer or its Related Companies
(defined in Section 11.02).

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    1



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

2.08 A Technology Agreement may be entered into in special cases to address
Intellectual Property Rights (defined in Section 15.01), Confidential
Information (defined in Section 17.01), or other matters. In most cases, it will
be entered into before a Production Purchase Order is issued.

2.09 A Prototype Purchase Order is used to purchase a fixed amount of prototype
Goods. It describes the Goods and specifies the price, quantity and other key
terms.

2.10 A Production Purchase Order is used to purchase most types of production
goods and services. It describes the Goods and specifies the price, quantity and
other key terms.

2.11 A Blanket Purchase Order is used to purchase certain types of goods or
services, like Service Parts. It provides a framework of agreed terms, like the
price, that will apply when the Buyer issues a Release.

2.12 A Lump Sum Purchase Order or Production Spot Buy Purchase Order is used on
an exception basis for the purchase of a fixed amount of the Goods.

2.13 A Prototype Tool Order may be used to purchase Tooling required to produce
prototype Goods.

2.14 A Production Tool Order is used to purchase Tooling used to make the Goods.

2.15 The Global Terms and Conditions are the primary contract terms and
conditions that apply to the purchase of the Goods. They also include special
provisions for the purchase of Tooling, Service Parts and Component Parts.

2.16 Supplemental Terms and Conditions may be issued by the Buyer to address
special product or local market requirements, including legal matters specific
to the country where the Buyer or the Supplier is located. The Supplemental
Terms and Conditions will identify the scope of their applicability. See
Section 3 for more details.

2.17 A Release instructs the Supplier to ship a specified quantity of the Goods
to a particular location by a specified date and time.

2.18 Either party may provide a Written Notice. It is defined in Section 44.01.

2.19 General Purchase Order Documents are the Global Terms and Conditions,
Web-Guides, and applicable Supplemental Terms and Conditions, as described in
Section 4.01.

2.20 Earlier Agreements are written agreements entered into with the Supplier
relating to the Goods, like a Target Agreement, Technology Agreement, Statement
of Work, or Warranty Program Agreement, as described in Section 4.02.

SECTION 3. WEB-GUIDES AND SUPPLEMENTAL TERMS AND CONDITIONS

3.01 Web-Guides The Web-Guides contain specific requirements for matters like
packaging, shipping, Service Parts, taxes, environmental and obsolescence. The
Web-Guides are part of the Purchase Order and are binding on the Supplier and
the Buyer. The Global Terms and Conditions will take precedence in the event of
any conflict with a Web-Guide, except to the extent that the Web-Guide specifies
otherwise.

 

Confidential    Ford-TeleNav    2



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

3.02 Supplemental Terms and Conditions The Supplemental Terms and Conditions
contain specific requirements to address special product or local market
requirements, including legal matters specific to the country where the Buyer or
the Supplier is located. As with the Web-Guides, the Supplemental Terms and
Conditions are part of the Purchase Order and are binding on the Supplier and
the Buyer. The Supplemental Terms and Conditions will take precedence in the
event of any conflict with the Global Terms and Conditions.

3.03 Where Found The Web-Guides and Supplemental Terms and Conditions can be
found at the Global Terms and Conditions home page described in Section 1.01, or
obtained directly from the Buyer. This home page also includes Supplier
Frequently Asked Questions (FAQs). Interpretations included in the FAQs are
binding on the Buyer.

SECTION 4. THE TERMS AND CONDITIONS THAT APPLY

4.01 General The contract between the Buyer and the Supplier for the purchase
and sale of the Goods is the Purchase Order. The Purchase Order includes the
Global Terms and Conditions, the Web-Guides, and the other applicable documents
described in Section 2 that are issued by the Buyer, or signed by the Buyer and
the Supplier (in the case of agreements), relating to the purchase and sale of
the Goods. The Global Terms and Conditions, Web-Guides, and applicable
Supplemental Terms and Conditions are referred to as the General Purchase Order
Documents.

4.02 Earlier Agreements Written agreements entered into with the Supplier
relating to the Goods, like a Target Agreement, Technology Agreement, Statement
of Work, or Warranty Program Agreement, are referred to as Earlier Agreements.
They will continue to apply after a Purchase Order has been issued, subject to
Section 4.09.

4.03 Effective Date and Document Release Date The Effective Date is shown on the
Purchase Order. It is the date on which the Purchase Order went into effect.
Each General Purchase Order Document will have a Document Release Date, which is
the date on which it went into effect. General Purchase Order Documents in
effect on the Effective Date are part of the Purchase Order and apply to the
purchase of the Goods, subject to Sections 4.04 through 4.07 below.

4.04 Renewal Date The General Purchase Order Documents in effect on [*****] of a
Renewal Term (defined in Section 8.02) will apply to a Production Purchase Order
renewed on that date. These may include requirements that are different from
those in effect when the Production Purchase Order was first issued or
previously renewed. For Blanket Purchase Orders, the General Purchase Order
Documents in effect at the time of a Release will apply.

4.05 Annual Updates The Buyer may periodically update the General Purchase Order
Documents. To the extent practicable, the Buyer will bundle these updates into
one package that will be posted on the Global Terms and Conditions home page
described in Section 1.01 on or about [*****]. Changes will be highlighted.
These revisions will become effective on [*****].

4.06 Other Updates The Buyer may make revisions to the General Purchase Order
Documents at times other than the [*****] annual update. If it does so, the
Buyer will post the revisions on the Global Terms and Conditions home page
described in Section 1.01 and provide the Supplier with a Written Notice of the
revisions. The Written Notice will include the date on which the revisions will
become effective.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    3



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

4.07 Binding Effect Revisions to the General Purchase Order Documents that are
made after the Effective Date shown on the Purchase Order or after the beginning
of a Renewal Term are binding on the Buyer and the Supplier and become effective
as specified in Section 4.05 or Section 4.06.

4.08 Supplier Terms and Conditions No terms or conditions other than those that
apply to the Purchase Order as described in this Section 4 will apply to the
Purchase Order, including any contract terms that may have been submitted by the
Supplier.

4.09 Exceptions to Global Terms and Conditions

(a) General Requirements Any exception, deviation, amendment, modification or
waiver of any provision of the Global Terms and Conditions or any General
Purchase Order Document, whether made under an Earlier Agreement or otherwise,
will be binding on the Buyer only if it has been: (1) made in a Written Notice;
and (2) approved by the highest ranking purchasing executive of the Buyer
(which, if the Buyer is Ford U.S., is [*****]. If the Buyer is other than Ford
U.S., the Buyer is required to first obtain a favorable written recommendation
from the [*****]. The Supplier may obtain written evidence of the recommendation
from the Buyer.

(b) Service Parts For a Purchase Order covering Goods that are supplied only as
Service Parts, Component Parts, or vehicle accessories where the Supplier does
not also supply any production goods or services to the Buyer or any of its
Related Companies, any exception, deviation, amendment, modification or waiver
of any provision of the Global Terms and Conditions or any General Purchase
Order Document, whether made under an Earlier Agreement or otherwise, will be
binding on the Buyer only if it has been: (1) made in a Written Notice; and
(2) approved by the highest ranking executive of the Buyer's activity
responsible for purchasing Service Parts and Component Parts (which, if the
Buyer is Ford U.S., is [*****]. If the Buyer is other than Ford U.S., the Buyer
is required to first obtain a favorable written recommendation from the [*****].
The Supplier may obtain written evidence of the recommendation from the Buyer.

(c) Supplemental Terms and Conditions Any Supplemental Terms and Conditions
posted on the Global Terms and Conditions home page described in Section 1.01 do
not require any of the approvals described in this Section 4.09.

(d) Expansion of Rights to Intellectual Property in Earlier Agreements In the
event that an Earlier Agreement provides the Buyer with rights to the Supplier's
Intellectual Property Rights (defined in Section 15.01) that go beyond, or are
in addition to, the Buyer's rights under the Global Terms and Conditions,
Sections 4.09(a) through (c) do not apply to the additional rights and no
additional approvals or recommendations relating to the additional rights are
required.

SECTION 5. WHEN THE CONTRACT IS FORMED

5.01 Buyer’s Offer When the Buyer issues a Prototype Purchase Order, Production
Purchase Order, Prototype Tool Order, Production Tool Order, Lump Sum Purchase
Order or Production Spot Buy Purchase Order, it makes an offer to purchase the
Goods or Tooling from the Supplier on the terms and conditions specified in
Section 4.

5.02 Blanket Purchase Orders For a Blanket Purchase Order, the offer is made
when the Buyer issues a Release. The offer applies for only the quantity
specified in the Release.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    4



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

5.03 Supplier Acceptance The contract is formed when the Supplier accepts the
offer of the Buyer. This occurs upon the earlier of: (a) the Supplier beginning
work or performance; or (b) the Supplier notifying the Buyer of its acceptance
of the offer.

SECTION 6. QUANTITY

6.01 Requirements The Supplier will provide the Buyer's requirements for the
Goods or Tooling as shown on the Purchase Order. On a Production Purchase Order,
the quantity is typically specified as a percentage of the Buyer's requirements
for the Goods. The Buyer will purchase this same quantity. The Buyer will issue
Releases to specify the quantities needed, delivery locations, times and dates.
Time and quantity are of the essence in the purchase of the Goods.

SECTION 7. VOLUME PROJECTIONS

7.01 Projections The Buyer may provide the Supplier with estimates, forecasts or
projections of its future volume or quantity requirements for the Goods. These
are Volume Projections. They are provided for informational purposes only. The
Supplier and the Buyer may agree on a timeline over which Volume Projections
will be provided.

7.02 No Commitment Volume Projections are not a commitment by the Buyer to
purchase the quantities specified in the Volume Projections. The Buyer's
purchase obligation is only as specified in Section 6. The Supplier acknowledges
that Volume Projections, like any other forward looking projections, are based
on a number of economic and business factors, variables and assumptions, some or
all of which may change over time, and may or may not be accurate at the time
they were made or later on. The Buyer makes no representation, warranty,
guaranty or commitment of any kind or nature, express or implied, regarding any
Volume Projection.

SECTION 8. DURATION OF THE PRODUCTION PURCHASE ORDER

8.01 Initial Term The Initial Term of the contract begins on the Effective Date
shown on the Production Purchase Order and expires on [*****]. If, for example,
a Production Purchase Order is issued on [*****], the Initial Term will end on
[*****]. Similarly, the Initial Term of a Production Purchase Order issued on
[*****] will expire on [*****].

8.02 Renewal Term The Production Purchase Order will renew automatically on
[*****] for an additional [*****], ending on the [*****], unless a notice of
non-renewal has been provided under Section 8.03. This is the Renewal Term. The
Production Purchase Order will automatically be renewed each subsequent [*****]
for an additional Renewal Term of [*****] unless a notice of non-renewal has
been provided under Section 8.03.

8.03 Non-renewal Either party may elect not to renew the Production Purchase
Order by providing a Written Notice to the other party to that effect. The Buyer
will provide its Written Notice by [*****] of the year in which the Initial Term
or Renewal Term (as applicable) is scheduled to expire. The Supplier will do so
sufficiently in advance of the scheduled expiration date to enable the Buyer to
resource the production of the Goods in a timely and orderly manner, but in no
case later than [*****] of the year in which the Initial Term or Renewal Term
(as applicable) is scheduled to expire. In all cases, the Supplier will consult
with the Buyer's production purchasing activity prior to giving its Written
Notice to ensure that it will be timely, and the parties will confirm in writing
their agreement to the Supplier's Written Notice period. If the Supplier elects
not to renew, it will, if requested by the Buyer: (a) work diligently with the
Buyer to identify an alternative source of supply that is acceptable to the
Buyer; and (b) identify the Supplier's component-part and raw-material suppliers
relating to the Goods.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    5



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

8.04 Optional Extended Term

(a) The Buyer, at its option, may extend the term of the Production Purchase
Order for up to [*****] beyond the scheduled [*****] expiration date of the
Initial Term or Renewal Term (as applicable). This is the Extended Term. If the
Extended Term is implemented, the Production Purchase Order will expire at the
end of the Extended Term.

(b) The Buyer will provide the Supplier with Written Notice of any Extended Term
on or before the [*****] before the Initial Term or Renewal Term is set to
expire. The Written Notice will specify the Extended Term (up to [*****]) and
include a Volume Projection of the Buyer's needs. Prices in effect at the end of
the Initial Term or Renewal Term and all other terms and conditions will remain
in effect during the Extended Term. If a transition period longer than the
Extended Term is required, the Buyer and the Supplier will negotiate in good
faith the terms and conditions of any extension.

SECTION 9. CHANGES

9.01 Changes To Buyer’s Order The Buyer may make changes to its order for the
Goods or Tooling at any time. These may include changes to the design,
specifications, engineering level, materials, packaging, shipping date, or time
or place of delivery. The Supplier will make all changes requested by the Buyer.
The Supplier may not make any change on its own without first obtaining the
Buyer's consent in a Written Notice. Any exceptions, deviations, amendments, or
modifications to the Global Terms and Conditions must be made, if at all, under
Section 4.09, not under this Section 9.01.

9.02 Notice The Buyer will provide the Supplier with notice of any change
through an amendment or revision to the outstanding Purchase Order, the issuance
of a new Production Purchase Order, an RFQ or a Written Notice. If the amendment
is accomplished by issuing a new Production Purchase Order, the Initial Term of
the original Production Purchase Order will apply. If the Initial Term has
already expired, the Renewal Term in effect at the time of amendment will
continue.

9.03 Impact on Cost The Supplier will promptly notify the Buyer in a Written
Notice if the proposed change will affect cost or timing and provide
substantiation of its claim. If the Buyer determines that an adjustment is
appropriate, the Buyer and the Supplier will negotiate in good faith on an
equitable price adjustment (up or down), a change in shipping or delivery terms,
or other appropriate adjustment. If the Buyer determines that no adjustment is
appropriate, it will so advise the Supplier in a Written Notice stating its
reasons.

SECTION 10. PAYMENT TERMS AND TAXES

10.01 Payment Terms The Purchase Order will show the payment term. For
Production Purchase Orders, the standard payment terms are [*****]. See the
Payment Web-Guide for a more detailed description.

10.02 Currency In most cases, payment will be made in the local currency of the
country where the Goods will be manufactured. If a different currency applies,
it will be shown on the Purchase Order or other Written Notice from the Buyer.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    6



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

10.03 Advanced Shipping Notices The Supplier will provide the Buyer with
advanced shipping notices and otherwise comply with the payment requirements
specified in the Payment Web-Guide. Failure to do so may delay payment to the
Supplier.

10.04 Total Price and Taxes The total price for the Goods will include duty, if
applicable, and tax unless otherwise specified in the Tax Web-Guide. The
Supplier will separately show on its invoice any duties, and any sales tax, use
tax, value-added tax (VAT) or similar turnover taxes, levied on the Goods. The
Supplier will provide whatever documents and information the Buyer may require
to support taxes paid, tax reporting, or recovery of VAT. The Supplier will
comply with the requirements of the Tax Web-Guide. The Supplier will pay duty if
the delivery term specified on the Purchase Order requires the Supplier to pay
it (see the Delivery Terms Web-Guide for more details).

SECTION 11. SETOFF

11.01 Supplier’s Direct Accounts The Buyer will administer on a Net Settlement
Basis all of the accounts of the Supplier arising from the Purchase Orders and
other agreements the Supplier has with the Buyer. Net Settlement Basis means
that, unless prohibited by law, the Buyer may set off and recoup against the
Buyer's accounts payable to the Supplier any amounts for which the Buyer
determines in good faith the Supplier is liable to it under any Purchase Order
related to this agreement with the Supplier. The Buyer may do so without notice
to the Supplier.

11.02 Related Companies The Buyer or its Related Companies may also setoff and
recoup against the accounts payable of the Buyer or its Related Companies to the
Supplier or its Related Companies any amounts for which the Buyer or its Related
Companies determines in good faith the Supplier or its Related Companies is
liable under any Purchase Order or other agreements with the Supplier or its
Related Companies.

A Related Company is any parent company of the Buyer or the Supplier, as
appropriate, and any subsidiary or affiliate in which any of them owns or
controls at least [*****] of the voting stock, partnership interest or other
ownership interest.

The Buyer will provide the Supplier and the affected Related Company with
[*****] Written Notice (or such shorter period as may be commercially reasonable
under the circumstances) before implementing a setoff (a) of the Supplier's debt
against accounts payable to a Related Company of the Supplier, or (b) of a
Related Company's debt against accounts payable to the Supplier. The Written
Notice will specify the basis for the setoff.

11.03 Basis of Debit The Buyer will be presumed to have acted in good faith if
it has a commercially reasonable basis for believing that the Supplier or one of
its Related Companies is liable for the amount of the debit. A debit may include
the actual professional fees and other costs incurred by the Buyer or a Related
Company.

SECTION 12. Intentionally stricken.

SECTION 13. Intentionally stricken.

SECTION 14. Intentionally stricken.

SECTION 15. USING THE BUYER'S INTELLECTUAL PROPERTY AND TOOLING

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    7



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

15.01 Buyer’s Intellectual Property Rights The Buyer and its Related Companies
may have valuable Intellectual Property Rights in Tooling, documents and
information provided to the Supplier. Intellectual Property Rights include
trademarks, trade dress, patents, copyrights, trade secrets and industrial
design rights. The Supplier may use the Intellectual Property Rights of the
Buyer and its Related Companies only in the production and supply of the Goods
to the Buyer and its Related Companies.

15.02 Parts Branding Directive The Supplier will comply with the Buyer's Vehicle
Parts Branding Directive. This Directive requires the inclusion of the Buyer's
brands on the Goods. It also limits the inclusion of the Supplier's brands on
the Goods to the extent permitted by Government Requirements. See the Vehicle
Parts Branding Web-Guide for details, including the process for requesting
exceptions.

15.03 Other Use of Buyer's Intellectual Property Rights The Supplier will first
obtain the Buyer's written approval before it manufactures, sells or otherwise
disposes to third parties any goods made by the Supplier, its Related Companies
or one of their subcontractors using any Tooling, equipment or Intellectual
Property Rights of the Buyer or its Related Companies.

SECTION 16. Intentionally stricken.

SECTION 17. Intentionally stricken.

SECTION 18. Intentionally stricken.

SECTION 19. Intentionally stricken.

SECTION 20. Intentionally stricken.

SECTION 21. CLAIMS OF INFRINGEMENT

21.01 Supplier Obligations The Supplier will, at its sole cost and expense,
indemnify and hold the Buyer and its Related Companies harmless against any and
all [*****] claims for any alleged infringement of Intellectual Property Rights
that may be brought against the Buyer, its Related Companies or third parties
that may use the Goods.

This obligation includes a claim involving any present or future Intellectual
Property Right or other proprietary right based on the Supplier's activity under
the Purchase Order or the manufacture, sale or use of the Goods (a) alone,
(b) in combination by reason of their content, design or structure, or (c) in
combination with the Supplier's recommendations. The Buyer and the Supplier may
agree in a Technology Agreement to limit the Supplier's obligations under this
Section 21.01.

21.02 Assistance to the Buyer The Supplier will investigate, defend and
otherwise handle any such claim. At the Buyer's request, the Supplier will
assist the Buyer in its investigation, defense or handling of any such claim.
The Supplier will pay all costs, expenses, damages and settlement amounts that
the Buyer, its Related Companies and others selling or using the Buyer's
products incorporating the Goods may sustain by reason of an indemnified claim.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    8



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

21.03 Buyer Design Input The Supplier's indemnification obligations will apply
even if the Buyer furnishes all or a portion of the design and specifies all or
a portion of the processing used by the Supplier unless a Technology Agreement
provides otherwise.

21.04 Adjustment of Supplier’s Financial Responsibility The Buyer will use
[*****] efforts to determine the Supplier's financial responsibility under this
Section 21 after taking into account the relative involvement of the Buyer and
the Supplier in the design, whether the Supplier made the Buyer aware of the
potential for the claim, the extent to which the Goods gave rise to the claim,
the duration and nature of the relationship with the Supplier and such other
factors as the Buyer may deem relevant.

SECTION 22. WARRANTY

22.01 Supplier Warranty The Supplier warrants that during the applicable
Warranty Period (as defined in Section 22.02, 22.04 or 22.05) the Goods will:

(a) Conform in all respects to the drawings, specifications, Statements of Work,
samples and other descriptions and requirements relating to the Goods that have
been furnished, specified or approved by the Buyer;

(b) Comply with all Government Requirements (as defined in Section 36.01) of the
countries in which the Goods or the vehicles into which the Goods are to be
installed are to be sold;

(c) Be merchantable;

(d) Be free from defects in design to the extent furnished by the Supplier, its
Related Companies or their subcontractors, even if the design has been approved
by the Buyer;

(e) Be free from defects in materials and workmanship; and

(f) Be suitable for their intended use by the Buyer, including the specified
performance in the component, system, subsystem and vehicle location specified
by the Buyer and the environment in which the Goods are or reasonably may be
expected to perform.

22.02 Warranty Period for Production Vehicles For Goods installed or used in a
Production Vehicle, the Warranty Period begins on the date the Goods are [*****]
to the Buyer (or a Related Company or third party designated by the Buyer) and
expires on the date that is the [*****]:

(a) The date on which the period of the applicable New Vehicle Warranty (as
defined in Section 22.03) covering the Goods ends; or

(b) The date on which any longer or broader Government Requirement covering the
Goods ends.

A Production Vehicle is a vehicle currently being produced by the Buyer or any
of its Related Companies. Goods that are dealer-installed accessories on new
vehicles are also covered under Section 22.02.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    9



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

22.03 New Vehicle Warranty The New Vehicle Warranty consists of the basic
warranties provided by the Buyer or any of its Related Companies to the end
customer that cover the specific vehicle, its components and parts. The New
Vehicle Warranty includes extended warranty coverage provided at no additional
charge to the end customer, but does not include any optional extended warranty
that may be separately purchased by the end customer.

22.04 Warranty Period for Service and Replacement Parts For Goods installed,
used or sold as service or replacement parts, the Warranty Period begins on the
date the Goods are [*****] to the Buyer (or a Related Company or third party
designated by the Buyer) and expires on the date that is the [*****]:

(a) The date on which the period of the warranty provided by the Buyer (or one
of its Related Companies) for the Goods ends;

(b) The date on which the period remaining under the applicable New Vehicle
Warranty covering the Goods ends; or

(c) The date on which any longer or broader Government Requirement covering the
Goods ends.

22.05 Intentionally stricken.

22.06 Change in Warranty [*****], the Buyer and Supplier (or a Related Company)
may change any warranty offered covering the Goods.

22.07 Intentionally stricken.

22.08 Intentionally stricken.

22.09 Claim for Breach of Warranty The Supplier's Warranty and any rights of the
Buyer to make a claim under it will be effective even if the Buyer has accepted
all or a portion of the Goods.

SECTION 23. RECALLS AND OTHER FIELD SERVICE ACTIONS

23.01 Early Notification The Buyer or the Supplier, as appropriate, will inform
the other about any nonconformity of the Goods as soon as reasonably practicable
after it has been discovered and confirm the nonconformity in a Written Notice
if requested by the other. The Buyer and the Supplier will cooperate fully with
each other to identify the cause of the nonconformity and to develop a plan for
the prompt remediation of it.

23.02 Types of Field Service Actions A Field Service Action is a recall or other
service action performed by the Buyer, its dealers or other authorized repair
facilities. The Buyer may initiate a Field Service Action required by a
Government (either mandated or voluntarily agreed upon by the Buyer) or on its
own for customer satisfaction or other reasons independent of any Government
action.

23.03 Field Service Actions If the Buyer determines a Field Service Action is
necessary to remedy the nonconformity, it will promptly notify the Supplier. The
Buyer will provide this notice prior to the launch of a Field Service Action if
it is reasonably practicable for it to do so. The Buyer will provide its
rationale for conducting a Field Service Action and review information presented
by the Supplier, including information related to [*****], in order to determine
the applicability of a Field Service Action.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    10



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

The Buyer reserves the right to determine all aspects of a Field Service Action,
including when to conduct one and its implementation; provided however that
Supplier shall have [*****] for a Field Service Action that is not caused by
Supplier’s [*****] resulting from: (a) the [*****] of the [*****] or other
[*****] in the Developed Software; (b) service interruptions of the [*****] of
the Developed Software; and (c) [*****] of the [*****] to and from the Developed
Software for [*****] of the Developed Software.

23.04 Supplier Liability for Costs The Supplier is liable for all costs and
expenses of a Field Service Action to remedy the nonconformity in the Goods. If
the Buyer has agreed, as part of a Field Service Action negotiated with a
Government, to provide an extended warranty, customer incentives to increase the
Field Service Action completion rate, or to take other actions, the Supplier's
liability will also include the costs and expenses of these actions.

23.05 Adjustment of Supplier Responsibility Once the Field Service Action has
been initiated, the Buyer and the Supplier will negotiate diligently and in good
faith on the extent to which the Supplier's financial responsibility under
Section 23.04 for the Field Service Action may be adjusted, if at all, taking
into account the relative degree of fault of the parties.

23.06 Interim Field Service Action Cost Recovery Debit At its option, the Buyer
may debit the Supplier for up to [*****] of the Actual Recall Costs relating to
a specific Field Service Action if:

(a) The Buyer has made a good faith determination that the Supplier is likely to
be liable for some portion of the total costs of the Field Service Action,
taking into account all of the relevant data available at the time, including
the assessments of the Buyer and the Supplier concerning their relative fault;
and

(b) No agreement has been reached on the allocation of costs within 90 days
after the commencement of negotiations.

For purposes of this Section 23.06 and Section 23.07 only, the term Actual
Recall Costs will be limited to the cost of parts and labor actually incurred by
the Buyer. These costs will be calculated in accordance with the Buyer's Field
Service Action Cost Recovery Web-Guide. Debits will be made no more often than
once a quarter.

23.07 Maximum Interim Field Service Action Cost Recovery Debit The maximum
cumulative debits for Actual Recall Costs for any one Field Service Action under
Section 23.06 will not exceed [*****] the aggregate price paid under the
Production Purchase Orders for the Goods for the model years that are the
subject of the Field Service Action.

For example, if the Actual Recall Costs involving part X installed on three
model years of vehicles was [*****], the maximum cumulative debits under
Section 23.06 would be [*****]. If, however, the aggregate price paid under all
of the Production Purchase Orders covering the Goods installed in the recalled
vehicles is [*****], then Section 23.07 would cap the cumulative amount of the
debits at [*****].

23.08 Account Adjustment Once the Supplier's share of the Field Service Action
cost has been determined under this Section 23, the Buyer will credit or debit
the account of the Supplier, as may be appropriate.

23.09 No Admission of Liability Neither the Buyer nor the Supplier will be
deemed to have admitted that the amount of any Interim Field Service Action Cost
Recovery Debit under Section 23.06, or the maximum under Section 23.07, is the
amount for which the Supplier may ultimately be liable under

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    11



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

Section 23.04. The Buyer's rights under Section 23.06 are in addition to any
other rights that it may have to recover from the Supplier for any nonconformity
of the Goods. Neither party will be deemed to have waived any right it might
have against the other party relating to any nonconformity in the Goods.

SECTION 24. INFORMATION PROVIDED TO A GOVERNMENT; SUBSTANCE AND MATERIALS
REPORTING AND COMPLIANCE

24.01 Government Submissions Involving the Goods The Supplier will promptly
notify the Buyer via e-mail directed to [*****] if it has provided information
to a Government regarding the Goods, including information provided to the U.S.
Government in accordance with the following reporting requirements of U.S. law:
49 CFR Part 573 (Defect and Noncompliance Reporting) and 49 CFR Part 579
(Reporting of Information and Communications About Potential Defects).

This e-mail notification will include the following information: the date the
notification was provided to a Government, the affected Goods (or components of
the Goods, as applicable), and the report type (e.g., for reporting to the U.S.
Government, an Early Warning Report or Noncompliance Report).

Upon the request of the Buyer, the Supplier will provide the Buyer (and any
Related Company specified by it) with access to and copies of any data,
materials or information provided to a Government relating to the Goods, any
component or part of the Goods, or any materials or substances used in the Goods
or in connection with their production, including any test, manufacturing, field
performance or warranty data. The Supplier will provide the information within
10 business days after receipt of the Buyer's request.

24.02 Government Submissions Involving Derivative Products The Supplier will
promptly notify the Buyer, via the method described in Section 24.01, if it has
provided information to a Government regarding goods of a comparable or
derivative nature to the Goods that the Supplier has supplied to the Buyer or a
Related Company, including information provided to the U.S. Government of the
type or kind described in Section 24.01. Upon the request of the Buyer, the
Supplier will provide the Buyer (and any Related Company specified by the Buyer)
with access to and copies of all materials in accordance with Section 24.01.

24.03 Contract Restrictions If the Supplier is restricted by contract, court
order or otherwise from disclosing the information to the Buyer, the Supplier
will promptly notify the Buyer in a Written Notice. The Buyer and the Supplier
will agree on the steps to be taken by the Supplier to obtain the requested
information.

24.04 Intentionally stricken.

24.05 Confidentiality The Buyer's obligations to treat information provided by
the Supplier under this Section 24 as confidential are described in Section 12
of the Software Development and Licensed Software Supplemental Terms and
Conditions; however, the Buyer's obligations will not apply to the extent
required in order for it or any of its Related Companies to comply with any
reporting, certification, or similar requirement of a Government (either
mandated or voluntarily agreed upon by the Buyer or any of its Related
Companies).

SECTION 25. INDEMNIFICATION OBLIGATIONS OF THE SUPPLIER

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    12



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

25.01 Definitions For purposes of this Section 25, Indemnified Person includes
the Buyer, its Related Companies, and their directors, officers, and employees.
Litigation Costs includes all costs, damages, losses, claims and expenses
(including [*****] fees for attorneys, experts and consultants, settlement costs
and judgments) incurred in defending against a claim under Section 25.02.

25.02 Supplier’s Obligations The Supplier will indemnify and hold an Indemnified
Person harmless against all Litigation Costs occasioned by, resulting from, or
arising out of any claim by a third party for death, personal injury, or
property damage which results from: (a) any defect in the Goods supplied by the
Supplier; (b) any noncompliance by the Supplier with any of its representations,
warranties or obligations under a Purchase Order; or (c) any negligence or fault
of the Supplier in connection with the design or manufacture of the Goods.

25.03 Apportionment of Litigation Costs Upon the filing of any third-party claim
against an Indemnified Person that is subject to Section 25.02, the Supplier and
the Buyer will, in good faith, attempt to reach agreement concerning whether,
notwithstanding the provisions of Section 25.02, it is appropriate under the
circumstances of the particular case to apportion Litigation Costs between the
Supplier and the Buyer.

25.04 Factors to be Considered in Apportionment In determining whether and to
what extent Litigation Costs should be apportioned between the Supplier and the
Buyer under Section 25.03, all relevant factors should be considered, including
the [*****] of the claim, whether the claimant alleges [*****] that the
Indemnified Person is [*****] for the Supplier’s fault (or a defect in the Goods
for which the Supplier is primarily responsible), and whether any [*****] fault
alleged on the part of an Indemnified Person consists of a [*****] to discover
or guard against the Supplier’s negligence or an alleged defect in the Goods.
Absent an agreement on apportioning Litigation Costs, the terms of Section 25.02
will apply.

25.05 Work Performed on Premises If the Supplier performs any work on an
Indemnified Person’s premises or utilizes the property of an Indemnified Person,
whether on or off the Indemnified Person’s premises, the Supplier will indemnify
and hold the Indemnified Persons harmless from and against any liability,
claims, demands or expenses (including actual fees of attorneys and other
professionals) for damages to the property of or injuries (including death) to
Indemnified Persons, their employees or any other person arising from or in
connection with the Supplier’s performance of work or use of the Indemnified
Person’s property [*****], except for such liability, claim, or demand arising
out of the sole negligence of an Indemnified Person.

SECTION 26. TERMINATION FOR CAUSE

26.01 Supplier Breach The Buyer may terminate a Purchase Order, in whole or in
part, upon Written Notice to the Supplier if the Supplier fails to comply with
any of the [*****] requirements of the Purchase Order. If the noncompliance
relates to an obligation of the Supplier that is, in the [*****] opinion of the
Buyer, capable of cure as described in Section 26.02, the Buyer may terminate
under this Section 26.01 only if the Supplier has failed to either: (a) timely
cure the noncompliance (as described in Section 26.02); or (b) provide the Buyer
with adequate assurances of performance acceptable to the Buyer.

26.02 Cure Periods If the Supplier delivers Goods that fail to comply with the
requirements of Section 6 of the Software Development and Licensed Software
Supplemental Terms and Conditions, the cure provisions of said Section 6 will
apply. For all other failures by the Supplier to comply with the [*****]
requirements of the Purchase Order, the Supplier will have [*****] after the
effective date (as described in Section 44.02) of the Buyer’s Written Notice to
the Supplier specifying the failure by the Supplier within which to: (a) cure
the nonperformance; or (b) provide adequate assurances of performance acceptable
to the Buyer.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    13



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

26.03 Change of Control The Buyer may terminate a Purchase Order, in whole or in
part, upon Written Notice to the Supplier, if control of the Supplier changes
such that the entity gaining control: (1) is or is controlled by [*****]; (2) is
an entity that has [*****] with Buyer or that has been [*****] by Buyer as
having [*****] under a [*****] with Buyer; or (3) is already a supplier to Buyer
with which Buyer has similar primary contract terms and conditions (“Other
Agreement”), and Buyer [*****] under the Other Agreement that contains [*****]
goods and services, [*****] as existed [*****] to the Buyer’s termination of the
Purchase Order. A change of control includes: (a) the sale, lease or exchange of
a substantial portion of the Supplier’s assets used for the production of the
Goods; (b) the sale or exchange of a controlling interest in the shares of the
Supplier; or (c) the execution of a voting or other agreement of control. The
Supplier will provide the Buyer with Written Notice of a change of control
within [*****] after the change of control has become effective. The Buyer will
have [*****] from the date the Written Notice from the Supplier is effective (as
described in Section 44.02) within which to notify the Supplier of its decision
to terminate the Purchase Order and the effective date of the termination, which
will be no sooner than [*****] after the date the Written Notice of termination
is effective (as described in Section 44.02).

26.04 Insolvency The Buyer may terminate a Purchase Order, in whole or in part,
upon Written Notice to the Supplier, if the Supplier: (a) becomes insolvent;
(b) files a voluntary petition in bankruptcy; (c) has an involuntary petition in
bankruptcy filed against it; (d) has a receiver, administrator, custodian or
trustee appointed over the Supplier or its assets; or (e) executes an assignment
for the benefit of its creditors. In each case, the Supplier is liable for all
reasonable costs incurred by the Buyer, including those for attorneys, experts,
consultants and other professionals, [*****].

26.05 Excusable Delay The Buyer may terminate a Purchase Order, in whole or in
part, upon written Notice to the Supplier, as described in Section 40.05.

26.06 Effective Date of Termination Termination under Section 26.01, 26.04, or
26.05 will be effective [*****] the Buyer’s Written Notice of termination is
effective (as described in Section 44.02), unless the Written Notice specifies
another date. Termination under Section 26.03 will be effective [*****]
specified in the Written Notice of termination.

26.07 Amounts Payable by Buyer upon Termination under Section 26.01 In the event
of a termination under Section 26.01, the Buyer will pay the Supplier, subject
to Section 11, for:

(a) Any unpaid Goods previously delivered and accepted that [*****] conform to
the requirements of the Purchase Order; and

(b) Any outstanding balance owed to the Supplier for Buyer-Owned Tooling that
[*****] conforms to the requirements of the Production Tool Order.

26.08 Amounts Payable by Buyer upon Termination under Sections 26.03, 26.04, or
26.05 In the event of a termination under Sections 26.03, 26.04, or 26.05, the
Buyer will pay the Supplier, subject to Section 11, for:

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    14



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

(a) Any unpaid Goods previously delivered and accepted that [*****] conform to
the requirements of the Purchase Order;

(b) Any outstanding balance owed to the Supplier for Buyer-Owned Tooling that
[*****] conforms to the requirements of the Production Tool Order;

(c) Undelivered finished Goods that: (1) [*****] conform to the requirements of
the Purchase Order; (2) were produced in accordance with delivery or Release
schedules approved by the Buyer and outstanding as of the date the termination
was effective (as described in Section 26.06); and (3) are transferred to the
Buyer in accordance with Section 31.01(c);

(d) Actual costs incurred by the Supplier in protecting the Buyer’s property
pending delivery or return to the Buyer; and

(e) Any other costs or allowances that the Buyer, in its sole discretion, may
elect to pay.

26.09 Amounts Payable by the Supplier upon Termination under Section 26 The
Supplier will be liable for all direct, costs and expenses incurred by the Buyer
resulting from termination of the Purchase Order by the Buyer under this
Section 26, and termination under this Section 26 does not relieve the Supplier
from this liability. Notwithstanding the foregoing, the [*****] of Supplier to
the Buyer for [*****] and [*****] resulting from termination of the Purchase
Order by the Buyer under this Section 26 shall [*****] under the Production
Purchase Orders for the Goods by the Buyer to Supplier [*****] the date of the
Buyer’s termination of the Purchase Order.

26.10 Repeated Failures to Comply If the Buyer has determined, in accordance
with Section 26.11, that the Supplier has repeatedly failed to comply, with the
requirements of Section 15.03, Section 36, or Section 37.01 or 37.02, the Buyer
may, to the extent not prohibited by law, debit the Supplier for an amount not
to exceed [*****] of the aggregate price paid under all of the outstanding
Purchase Orders related to this agreement with the Supplier that gave rise to
the repeated failures.

26.11 Good Faith Determination The Buyer will act in good faith in making its
determination under Section 26.10 and will take into account relevant
information provided by the Supplier. Any debit made under Section 26.10 is in
addition to any other remedy the Buyer may have for any failure by the Supplier
to comply with any of its obligations under the Purchase Order.

SECTION 27. Preferred Provider

27.01 Preferred Provider: While this agreement is in effect, Supplier shall be
Buyer’s preferred provider for GPS on-board navigation integrated within Ford
Sync Gen 2 (“Preferred Provider”). As the Preferred Provider, Buyer will use
Supplier exclusively for such GPS on-board navigation in all geographic regions
where Supplier is able and allowed to provide Buyer’s requisite capabilities to
Buyer (“Exclusivity”). Following a request from Buyer for capability in a
certain geographic region, Supplier shall indicate in writing of its ability and
authorization to provide Buyer’s requisite capabilities in that geographic
region, which response shall be delivered to Buyer in a reasonable time period
after receipt of such request. In such event where Supplier has indicated that
it is unable or not allowed to provide such GPS on-board navigation in a
geographic region, or if Supplier is unable to provide the GPS on-board
navigation in that region [*****] or [*****] (based on Buyer’s specifications)
as the existing regions, Buyer [*****] in that geographic region.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    15



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

SECTION 28. CLAIMS

28.01 Process for Submitting Claims Any claim seeking a payment from the Buyer
as the result of termination under Section 26, non-renewal under Section 8.03,
or program cancellation under Section 29 must be submitted within [*****] after
the effective date of termination, non-renewal, or program cancellation. The
claim must include sufficient supporting data to permit the Buyer’s auditors to
verify and substantiate the claim. The Buyer (and its designated agents) have
the right to examine and audit all pertinent items related to the claim,
including books, records, facilities, work-in-process, raw materials and
inventory. If necessary, the Supplier may request an extension of the submission
deadline, provided that it does so within the [*****] submission period.

28.02 Payment Not a Waiver Any amount paid by the Buyer for the Goods will not
be deemed to be a waiver of any breach by the Supplier or any amount otherwise
due to the Buyer under the Purchase Order. Waiver by the Buyer of any breach by
the Supplier on one occasion will not preclude the Buyer from terminating the
Purchase Order for, or constitute a waiver of, any similar breach at another
time.

28.03 No Other Liability The Buyer has no liability to the Supplier or any
Related Company of the Supplier for lost profits, unabsorbed overhead, capital
investment, interest expense, product development and engineering costs,
facilities and equipment rental or purchase or rearrangement costs, unamortized
depreciation costs, penalties, or general or administrative charges, whether
incurred directly or indirectly by the Supplier, any of its Related Companies,
or their suppliers, except to the extent provided in Section 26 .

SECTION 29. PROGRAM CANCELLATION

29.01 Program Cancellation The Buyer reserves the right to cancel a vehicle, or
vehicle-related (e.g., powertrain), program for which the Supplier has been
issued a Purchase Order to supply the Goods. The Buyer’s right to do so is in
addition to any other termination rights it may have under the Global Terms and
Conditions.

29.02 Process for Submitting Claims If, as the result of a cancellation under
Section 29.01, the Supplier believes it is entitled to reimbursement of any of
its costs, it may submit a claim to the Buyer in accordance with the process
specified in Section 28.01. Costs for which the Buyer may consider reimbursement
are those specified below:

(a) Unpaid Goods previously delivered and accepted which [*****] conform to the
requirements of the Purchase Order;

(b) Any outstanding balance owed to the Supplier for Buyer-Owned Tooling that
[*****] conforms to the requirements of the Production Tool Order;

(c) Undelivered finished Goods that: (1) [*****] conform to the requirements of
the Purchase Order; (2) were produced in accordance with delivery or Release
schedules approved by the Buyer and outstanding as of the date the cancellation
was effective and (3) are transferred to the Buyer in accordance with
Section 31.01(c);

(d) (i) Actual costs, subject to the limitation noted in (ii), incurred for
work-in-process and raw materials that: (1) are not damaged or destroyed;
(2) were not purchased by a third party with the

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    16



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

Buyer’s prior authorization in a Written Notice; (3) cannot be used by the
Supplier to produce goods for itself or other customers; and (4) are transferred
to the Buyer in accordance with Section 31.01(c);(ii) only to the extent any
work-in-process and raw materials were acquired to complete quantities to be
delivered in accordance with delivery or Release schedules approved by the Buyer
and outstanding as of the date the cancellation was effective

(e) Actual costs incurred by the Supplier in protecting the Buyer’s property
pending delivery or return to the Buyer; and

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    17



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

(f) Any other costs or allowances that the Buyer, in its sole discretion, may
elect to pay.

SECTION 30. POTENTIAL ADJUSTMENT OF SUPPLIER FINANCIAL RESPONSIBILITY

30.01 No Obligation The Buyer has no obligation to compromise a claim or an
amount owed to the Buyer arising from a breach by the Supplier.

30.02 Factors Considered The Buyer may elect to reduce the amount for which the
Supplier may otherwise be financially responsible. If the Buyer elects to do so,
it will take into account one or more of the following factors:

(a) The extent and timeliness of the cooperation of the Supplier, including the
early identification and resolution of any potential or actual nonconformity of
the Goods;

(b) The volume of business, tenor, value and length of the relationship with the
Supplier;

(c) The extent of the Supplier’s participation in Team Value Management (TVM)
initiatives, the Warranty Reduction Program, and other programs of the Buyer;

(d) The financial health of the Supplier; and

(e) Any other factor the Buyer believes to be relevant.

SECTION 31. SUPPLIER’S OBLIGATIONS ON EXPIRATION OR TERMINATION

31.01 Actions by Supplier Upon the expiration or termination of the Purchase
Order, the Supplier will:

(a) Take all actions necessary to protect any of the Buyer’s property in the
possession of the Supplier or its suppliers and subcontractors;

(b) Cooperate with the Buyer to help avoid production disruptions while the
production of the Goods is being resourced to another supplier;

(c) Transfer title and possession of the Goods, Supplier-Owned Tooling,
work-in-process and raw materials that the Buyer has agreed to acquire from the
Supplier and return Tooling and other property of the Buyer;

(d) Terminate all orders and subcontracts related to work to be performed after
the effective date of any expiration or termination; and

(e) Cease all work under the Purchase Order unless directed otherwise by the
Buyer.

SECTION 32. AUDIT RIGHTS AND FINANCIAL INFORMATION

32.01 Supplier Records and Facilities If requested by the Buyer, the Supplier
will permit the Buyer (which, for purposes of this Section 32.01, includes its
authorized representatives) to:

(a) Examine all pertinent documents, data and other information relating to the
Goods, Tooling, the Supplier’s obligations under the Purchase Order, any payment
made to the Supplier or any claim made by the Supplier;

 

Confidential    Ford-TeleNav    18



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

(b) View any facility or process relating to the Goods or the Purchase Order,
including those relating to production quality; and

(c) Audit any facility or process to determine compliance with the requirements
of the Purchase Order, including those under Section 36 and Section 37.

Any examination under this Section 32.01 will be conducted during normal
business hours and upon advance Written Notice to the Supplier.

32.02 Subcontractor Records and Facilities If requested by the Buyer, the
Supplier will use its best efforts to permit the Buyer to obtain from the
subcontractors of, and vendors, to the Supplier the information and permission
to conduct the reviews specified in Section 32.01, regardless of any other right
the Buyer may have to that information or facilities.

32.03 Supplier Financial Reports If requested by the Buyer, the Supplier will
provide to the Buyer’s Purchasing Controller’s Office the most current Financial
Reports: (a) for the Supplier; and, (b) for any Related Company of the Supplier
involved in producing, supplying, or financing the Goods or any component part
of the Goods. Financial Reports include income statements, balance sheets, cash
flow statements and supporting data. The Buyer’s Purchasing Controller’s Office
may use Financial Reports provided under this Section 32.03 only to assess the
Supplier’s ongoing ability to perform its obligations under the Purchase Order
and for no other purpose, unless the Supplier agrees otherwise in writing.

32.04 Time of Disclosure If the Supplier is a publicly traded company, the
Supplier will provide Financial Reports to the Buyer under Section 32.03 at the
time it is permitted to do so under applicable law and the rules of the
appropriate stock exchanges.

32.05 Confidentiality The Buyer’s obligations to treat information provided to
its Purchasing Controller’s Office under Section 32.03 as confidential are
described in Section 12 of the Software Development and Licensed Software
Supplemental Terms and Conditions.

32.06 Records Retention The Supplier will keep all relevant documents, data and
other written information for at least [*****] following: (a) in the case of the
Goods, the later of the last delivery of the Goods or the date of the final
payment to the Supplier under the Purchase Order; and (b) in the case of
Tooling, the later of the date of completion of the Production Part Approval
Process (PPAP), the date of submission of the Part Submission Warrant (PSW), or
the date of final payment. The Buyer may make copies of these materials.

SECTION 33. Intentionally stricken.

SECTION 34. Intentionally stricken.

SECTION 35. Intentionally stricken.

SECTION 36. COMPLIANCE WITH LAWS

36.01 General Obligations The Supplier will comply with all Government
Requirements that may apply to the design, production, sale, or distribution of
the Goods. A Government Requirement includes any law or requirement of a
Government, including those that apply to new motor vehicles in

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    19



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

general or specific components installed in them. These requirements include
emissions control, safety, hazardous materials, recycling, and end-of-life
disposal. A Government Requirement may include specific warranty periods or
terms of coverage, or a period of time during which the Buyer may be required to
conduct a Field Service Action as defined in Section 23.02. The term Government
refers to an entity that claims a right to investigate or regulate the Goods,
the vehicles into which the Goods may be installed, the Buyer, the Supplier, or
any of their Related Companies. The term Government includes the United States
Environmental Protection Agency, the United States National Highway Traffic
Safety Administration, and the Commission of the European Union.

36.02 Government Contractors The Supplier will comply with all applicable
Government Requirements for Government subcontractors, including, if the Buyer
is a U.S. company, the following requirements of U.S. law:

(a) Title 48, Code of Federal Regulations: Section 52-219-8, Utilization of
Small Business Concerns; Section 52.225-11, Restrictions on Certain Foreign
Purchases; Section 52.222-21, Prohibition of Segregated Facilities;
Section 52.222-26, Equal Opportunity; Section 52.222-35, Equal Opportunity for
Special Disabled Veterans, Veterans of the Vietnam Era and Other Eligible
Veterans; Section 52.222-36, Affirmative Action for Workers With Disabilities;
Section 52.222-37 Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans; and Section 52.222-41, Service
Contract Act.

(b) Executive Order 13201, Notification of Employee Rights Concerning Payment of
Union Dues or Fees, at such time as it may come into effect.

SECTION 37. BASIC WORKING CONDITIONS AND EMPLOYMENT STATUS

37.01 Basic Working Conditions When the Supplier performs work on the Goods or
their component parts, the Supplier will not: (a) use forced labor, regardless
of its form; (b) employ any person below the age of 15, unless it is part of a
Government approved job training, apprenticeship or other program that would be
clearly beneficial to its participants; or (c) engage in physically abusive
disciplinary practices.

37.02 Subcontractors If the Supplier retains subcontractors to perform work on
the Goods or their component parts, the Supplier will use only subcontractors
that will adhere to the requirements of Section 37.01. The Supplier will monitor
the subcontractor’s compliance.

37.03 Adoption of Code The Buyer has adopted a Code of Basic Working Conditions
that includes the requirements of Section 37.01 and other work-place practices.
The Code applies to all of the Buyer’s operations. The Code can be found via the
Social Responsibility Web-Guide or by contacting the Buyer directly. The
Supplier is encouraged to adopt and enforce a similar code of practice and to
have its subcontractors do so.

37.04 Certification of Compliance The Supplier represents when it delivers the
Goods that it has complied with the requirements of Section 36, Section 37.01
and Section 37.02. The Buyer may, [*****], retain an independent third party, or
request the Supplier to retain one reasonably acceptable to the Buyer, to:
(a) audit the Supplier’s compliance with the requirements of Section 37; and
(b) provide the Supplier and the Buyer with written certification of the
Supplier’s compliance, including areas for potential improvement.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    20



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

37.05 Cost of Audit The Supplier will bear the [*****] cost of any third-party
audit and certification under Section 37.04, regardless of which party retained
the auditor. The Buyer, at its option, may accept an audit or certification by
the Supplier in lieu of a third-party certification.

37.06 Temporary Assignment of Employees The temporary assignment of employees of
one party to the facilities operated by the other party will not affect the
status or change the employment relationship of the assigned employees.

SECTION 38. PROTECTION OF SUPPLY

38.01 Notice to the Buyer The Supplier will provide the Buyer with Written
Notice (a) at least 30 days in advance of the expiration of any labor contract
or (b) concerning any potential labor dispute involving the Supplier that could
affect the Buyer’s operations or the supply of the Goods under the Production
Purchase Order.

38.02 Plan to Avoid Disruption Upon the Buyer’s request, the Supplier will
provide the Buyer with its plan to avoid adversely affecting the Buyer’s
operations or to ensure that the Buyer’s requirements for the Goods will be met
without disruption for at least a [*****] period after the expiration of the
labor contract or the commencement of a labor dispute affecting the Supplier.
The Supplier will keep the Buyer informed of any changes to the plan, its
implementation and the Supplier’s efforts to resolve the labor dispute. The
Buyer’s obligations to treat information provided by the Supplier under this
Section 38.02 as confidential are described in Section 12 of the Software
Development and Licensed Software Supplemental Terms and Conditions.

SECTION 39. RESOLVING DISPUTES

39.01 Negotiation In the event of a dispute between the parties relating to the
Purchase Order, the one raising the matter in dispute will notify the other in a
Written Notice describing in sufficient detail the nature of the dispute. Each
party will then appoint one or more representatives to resolve the dispute.
These representatives will promptly meet and negotiate in good faith to reach a
fair and equitable settlement. At the end of [*****], if no settlement has been
reached, either party may end discussions and declare an impasse.

39.02 Mediation If an impasse is declared under Section 39.01, the parties will
participate in non-binding mediation by a third-party mediator in good faith.
The parties will promptly agree on the mediator and the cost of the mediator
will be shared equally. The mediator has [*****] from the date of appointment to
help resolve the dispute.

39.03 Arbitration A party may request the other to participate in binding
arbitration following the declaration of an impasse under Section 39.01 or the
conclusion of mediation under Section 39.02. The request will be made in a
Written Notice provided within [*****] following the end of the applicable
resolution time period, and the other party must respond within [*****] after
receipt of the request. Neither party is required to participate in any
arbitration proceeding under this Section 39.03. If both agree to do so, they
will participate in good faith and in accordance with applicable requirements of
the Dispute Resolution Web-Guide.

39.04 Litigation If the dispute has not been resolved within [*****] after the
end of the mediation period specified in Section 39.02, litigation may be
initiated, unless the parties agree to arbitration under Section 39.03. In any
litigation, the parties agree that the litigation will be filed only in the
courts of the country in which the Buyer has its principal place of business,
regardless of where the Supplier may be located or the Goods may have been
designed, manufactured, sold or delivered, unless the applicable provisions of
the Dispute Resolution Web-Guide provide otherwise.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    21



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

39.05 Principal Place of Business in the U.S. If the principal place of business
of the Buyer is in the United States, each party will, in any litigation brought
under Section 39.04:

(a) Irrevocably submit to the exclusive jurisdiction of: (1) the United States
District Court for the Eastern District of Michigan, Southern Division in
Detroit, as to any claim or proceeding over which it may have jurisdiction; or,
(2) the Circuit Court for the County of Oakland, Michigan (6th
Circuit – Pontiac) as to all other claims or proceedings;

(b) Expressly waive any objection to venue or jurisdiction, including an
objection based on the inconvenience of the forum; and

(c) Not seek or accept any award of punitive, exemplary or multiple damages
other than a right to recover them under the indemnification provisions in
Section 25.

39.06 Principal Place of Business Outside the U.S. If the principal place of
business of the Buyer is outside of the United States, the applicable provisions
of the Dispute Resolution Web-Guide may require binding arbitration in place of
litigation, and will describe the jurisdiction and venue for any litigation. See
the Dispute Resolution Web-Guide.

39.07 Governing Law The Purchase Order will be governed by the laws of the
Buyer’s principal place of business without regard to any conflict of laws
provisions that might otherwise apply. If the Buyer is located in the United
States, its principal place of business will be deemed to be the state of
Michigan. The United Nations Convention on Contracts for the International Sale
of Goods is expressly excluded.

39.08 Effect on Buyer’s Rights The dispute resolution processes specified in
Sections 39.01 through 39.04 are not preconditions to the exercise by the Buyer
of any of its rights or remedies under the Purchase Order or applicable law,
including its rights under Section 11 or Section 23. The Buyer’s exercise of its
rights will not, however, affect either party’s obligations to comply with the
requirements of this Section 39.

SECTION 40. EXCUSABLE DELAY

40.01 Excusable Events Neither the Buyer nor the Supplier will be liable for a
delay or failure to perform directly due to an Excusable Event. An Excusable
Event is a cause or event beyond the reasonable control of a party that is not
attributable to its fault or negligence. Excusable Events include fire, flood,
earthquake, and other extreme natural events, acts of God, riots, civil
disorders, labor problems (including strikes, lockouts, and slowdowns regardless
of their lawfulness), and war or acts of terrorism whether or not declared as
such by a Government. In every case, other than those relating to labor
problems, the failure to perform must be beyond the reasonable control, and not
attributable to the fault or negligence, of the party claiming the Excusable
Event. Excusable Events also include delays or nonperformance of a
subcontractor, agent or supplier of a party only if and only to the extent that
the cause or event would be an Excusable Event as defined in this Section 40.01.
Excusable Events do not include the failure to comply with applicable law or to
take actions reasonably necessary to schedule performance in anticipation of any
customs, export-import, or other Government Requirement of which public notice
has been given.

40.02 Notice of Excusable Event The party claiming an Excusable Event will
provide the other party with Written Notice of its occurrence and its
termination as soon as practicable.

 

Confidential    Ford-TeleNav    22



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

40.03 Work-In-Process In the event of an Excusable Event, the Buyer, at its
option, may acquire possession of all finished Goods, work-in-process, and raw
materials produced or acquired for the work under the Purchase Order.

40.04 Right to Substitute and Reduce Quantity The Buyer reserves the right to
acquire the Goods elsewhere for the duration of the Excusable Event and for a
reasonable time afterwards to minimize production disruptions until the
Supplier’s facilities are producing the Goods in the quantities required by the
Purchase Order or Releases and to reduce accordingly any quantity of Goods
ordered under an outstanding Release.

40.05 Right to Terminate The Buyer may terminate a Purchase Order, in whole or
in part, upon written Notice to the Supplier if an Excusable Event has occurred
resulting in a failure or delay to perform that has lasted for more than 3
consecutive months after the date the Written Notice from the party claiming an
Excusable Event is effective (as described in Section 44.02).

SECTION 41. WAIVER OF NONPERFORMANCE

41.01 Waiver of Nonperformance A waiver of nonperformance under the Purchase
Order must be in a Written Notice and will apply only to the specific instance
addressed in the waiver and to no other past or future nonperformance.

SECTION 42. ASSIGNMENTS

42.01 Assignment of Payment by the Supplier The Supplier may assign its right to
receive payment from the Buyer. The Supplier will provide the Buyer with
reasonable advance Written Notice of any such assignment. The Buyer will use
reasonable efforts to effect payment in accordance with the Supplier’s
assignment. The Buyer will have no liability to the Supplier or the party to
which the payment has been assigned if the Buyer sends payment to an incorrect
party following an assignment, [*****].

42.02 Indemnification The Supplier will defend, indemnify and hold the Buyer
harmless against any claim of non-payment by the assignee in the event the Buyer
made payment to the Supplier after receipt of an assignment notice. Any
assignment will not affect the validity or enforceability by the Buyer of any of
its rights against the Supplier.

42.03 Assignment by the Buyer The Buyer may assign any benefit or duty under the
Purchase Order upon Written Notice to the Supplier.

42.04 Assignment by the Supplier The Supplier may not assign or delegate any of
its obligations without obtaining the Buyer’s prior written consent, [*****].
The Supplier will continue to be liable to the Buyer for the performance of all
of its obligations following any assignment or delegation [*****] Supplier has
not obtained the consent of the Buyer as required by this Section 42.04. Any
consent to an assignment does not include consent to any further assignment by
the party to which the Supplier has made the assignment.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential    Ford-TeleNav    23



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

SECTION 43. CONTINUING OBLIGATIONS; SEVERABILITY

43.01 Continuing Obligations The obligations of the Buyer and the Supplier under
the following Sections will survive the expiration, non-renewal or termination
of the Purchase Order: 11, 15, 21, 22, 23, 24, 25, 31, 32, and 39.

43.02 Severability Any term or condition that is declared unlawful or
unenforceable by a court of competent jurisdiction will not apply. The
unenforceability of any such term or condition will not affect the
enforceability of any other term or condition.

SECTION 44. WRITTEN NOTICES

44.01 Use of Written Notice A Written Notice is used by the Buyer to provide a
required notice or instructions to the Supplier, or to authorize an exception,
deviation or waiver of a pre-existing obligation or requirement under the
Purchase Order. A Written Notice is also used by the Supplier to provide any
notice to the Buyer that is required to be in writing. In the case of the Buyer,
any Written Notice is valid only if signed by a representative of the Buyer’s
purchasing activity. A Written Notice may be signed manually or electronically.

44.02 How Provided A Written Notice may be provided by: (a) first class mail;
(b) courier service; (c) fax; (d) standard e-mail; or (e) the Buyer’s electronic
system for communications with its suppliers. A Written Notice using method
(a) or (b) is effective as of the date of delivery, and using method (c), (d),
or (e) is effective as of the date of transmission.

SECTION 45. NO THIRD-PARTY RIGHTS

45.01 No Third-Party Rights Except as expressly provided in the Global Terms and
Conditions, no term, condition or right in or arising under any of the documents
or Web-Guides relating to the purchase of the Goods gives or creates any
third-party beneficiary rights or any other rights whether in law or equity to
any person or entity other than the Buyer, the Supplier and their Related
Companies.

SECTION 46. ADVERTISING, PUBLICITY AND NEWS RELEASES

46.01 Advertising All advertising and promotional materials related to the Buyer
or the Goods the Supplier sells to the Buyer must be approved in advance in
accordance with the Supplier Advertising Web-Guide.

46.02 News Releases All news releases and other forms of publicity related to
the Buyer or the Goods the Supplier sells to the Buyer must be approved in
advance in accordance with the Supplier News Release & Publicity Web-Guide.

SECTION 47. MISCELLANEOUS MATTERS

47.01 Convenience Only The Table of Contents, Index of Defined or Referenced
Terms, headings and captions are provided for convenience only and do not create
or affect any substantive rights. Examples are provided for illustrative
purposes only.

47.02 Construction No provision may be construed against the Buyer as the
drafting party. The term “including” means “including without limitation.” The
term “days” means calendar days. The term “document” means a document in paper
or electronic form.

 

Confidential    Ford-TeleNav    24



--------------------------------------------------------------------------------

Ford-TeleNav    SYNC Gen 2 On-Board Navigation Global Terms and Conditions   
Confidential

 

47.03 Controlling Language The English version of the Global Terms and
Conditions will apply in the event of any disagreement over any translation.

***END OF DOCUMENT***

 

Confidential    Ford-TeleNav    25



--------------------------------------------------------------------------------

Attachment IV

 

LOGO [g365502g58i44.jpg]

Statement of Work

For

 

LOGO [g365502g19m00.jpg]

SYNC™ Generation 2 Navigation Application

[*****]

[*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Table of Contents

 

1

 

Scope and Background

     3   

    1.1

 

Lexicon

     3   

    1.2

 

References

     3   

2

 

User Navigation Experience

     3   

3

 

System Engineering Tasks

     3   

    3.1

 

System Design Tasks

     3   

    3.2

 

Design Roles

     3   

4

 

Navigation Plug-in Development Tasks

     3   

    4.1

 

Navigation APIs

     3   

    4.2

 

Routing, Navigation and Guidance Tasks

     3   

    4.3

 

Navigation Display Tasks

     3   

    4.4

 

Point Of Interest Tasks

     4   

    4.5

 

Audio and TTS Tasks

     4   

    4.6

 

Event Manager and Data Manager Tasks

     4   

    4.7

 

Software and Data Update Tasks

     4   

    4.8

 

Performance Metric Tasks

     4   

    4.9

 

Integration Tasks

     4   

    4.10

 

Testing and Validation Tasks

     4   

    4.11

 

Internationalization and Localization Tasks

     4   

    4.12

 

System Update Tasks

     4   

    4.13

 

Development Roles

     4   

5

 

End-to-End Integration and Test Tasks

     4   

6

 

Training and Documentation Tasks

     4   

7

 

Project Timelines and Feature Deliverables

     4   

    7.1

 

Deliverable Milestone 1

     5   

    7.2

 

Deliverable Milestone 2

     5   

    7.3

 

Deliverable Milestone 3

     5   

    7.4

 

Deliverable Milestone 4

     5   

    7.5

 

Deliverable Milestone 4.5

     5   

    7.6

 

Deliverable Milestone 5

     5   

    7.7

 

Deliverable Milestone 6

     5   

    7.8

 

Deliverable Milestone 7

     5   

    7.9

 

Deliverable Milestone 8

     5   

    7.10

 

Deliverable Milestone 9

     5        

 

 

 



--------------------------------------------------------------------------------

1 Scope and Background

[*****]

 

1.1 Lexicon

[*****]

 

1.2 References

[*****]

 

2 User Navigation Experience

[*****]

 

3 System Engineering Tasks

[*****]

 

3.1 System Design Tasks

[*****]

 

3.2 Design Roles

[*****]

 

4 Navigation Plug-in Development Tasks

[*****]

 

4.1 Navigation APIs

[*****]

 

4.2 Routing, Navigation and Guidance Tasks

[*****]

 

4.3 Navigation Display Tasks

[*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4.4 Point Of Interest Tasks

 

[*****]

 

4.5 Audio and TTS Tasks

[*****]

 

4.6 Event Manager and Data Manager Tasks

 

[*****]

 

4.7 Software and Data Update Tasks

[*****]

 

4.8 Performance Metric Tasks

 

[*****]

 

4.9 Integration Tasks

[*****]

 

4.10 Testing and Validation Tasks

 

[*****]

 

4.11 Internationalization and Localization Tasks

[*****]

 

4.12 System Update Tasks

 

[*****]

 

4.13 Development Roles

[*****]

 

5 End-to-End Integration and Test Tasks

 

[*****]

 

6 Training and Documentation Tasks

[*****]

 

7 Project Timelines and Feature Deliverables

 

[*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7.1 Deliverable Milestone 1

[*****]

 

7.2 Deliverable Milestone 2

[*****]

 

7.3 Deliverable Milestone 3

[*****]

 

7.4 Deliverable Milestone 4

[*****]

 

7.5 Deliverable Milestone 4.5

[*****]

 

7.6 Deliverable Milestone 5

[*****]

 

7.7 Deliverable Milestone 6

[*****]

 

7.8 Deliverable Milestone 7

[*****]

 

7.9 Deliverable Milestone 8

[*****]

 

7.10 Deliverable Milestone 9

[*****]

 

8 Developed Software

[*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment V

to the FORD AND TELENAV SYNC Generation 2 On-Board Navigation Agreement Summary,

Pricing and Royalty

1. TeleNav License Fee per SD Card based on [*****]

 

[*****]

  

License Fee per SD Card (does not include SD Card)

[*****]

  

$ [*****]

[*****]

  

$ [*****]

[*****]

  

$ [*****]

[*****]

  

$ [*****]

[*****]

  

$ [*****]

[*****]

  

$ [*****]

a. This pricing is valid for all geographic regions covered under the Agreement.

b. For content not otherwise provided by TeleNav (refer to section 3. below),
Ford will pay third party fees directly to the applicable third party.

c. Ford has the option to make [*****] commitment at the [*****] of each [*****]
of the Agreement or it can choose to make no [*****] commitment for such
[*****].

  o If Ford chooses to make [*****] commitment, here are examples of how the
[*****] will be applied:

Example 1: Ford made [*****] commitment at the beginning of Renewal Term [*****]
of [*****] but only sold [*****]. Ford will pay TeleNav [*****] throughout the
[*****], per agreed payment terms, and then will pay TeleNav [*****] at the
[*****] of that Renewal Term [*****].

Example 2: Ford made [*****] commitment at the [*****] of Renewal Term [*****]
of [*****] but sold [*****]. Ford will pay TeleNav [*****]. However, if Ford had
chosen not to make [*****] commitment at the [*****] of that Renewal Term, Ford
will pay TeleNav [*****].

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential   1   Attachment V: Pricing



--------------------------------------------------------------------------------

2. NRE Fees

Ford will pay TeleNav the following [*****] NREs fees for customized software
development (refer to Attachment II, Software Development Supplemental Terms and
Conditions):

 

    [*****]            [*****]       [*****]            [*****]      
[*****]            [*****]       [*****]            [*****]      
[*****]            [*****]       [*****]            [*****]      
[*****]            [*****]       [*****]            [*****]      
[*****]            [*****]       [*****]            [*****]      
[*****]            [*****]  

NRE for other countries

[*****]

[*****]

[*****]

[*****]

[*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential   2   Attachment V: Pricing



--------------------------------------------------------------------------------

3. Mapping Content, Points of Interest, and Other Associated Fees per SD Card

The mapping content, points of interest, and other associated fees (together
referred to as ‘Content Fees’) as detailed in the table below will be paid to
TeleNav per license in addition to the License Fee in section 1. Furthermore,
the Content Fees for [*****] will be determined upon approval by Ford; provided,
however that the mapping content fees portion of the Content Fees for the
following regions shall be deemed to have been approved by Ford:

 

  •  

[*****]

  •  

[*****]

[*****]

 

Content

   Price  

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]      

 

 

 

Total

     [*****]      

 

 

 

[*****]

 

Content

   Price  

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]      

 

 

 

Total

     [*****]      

 

 

 

[*****]

 

Content

   Price  

[*****]

     [*****]   

[*****]

     [*****]      

 

 

 

Total

     [*****]      

 

 

 

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential   3   Attachment V: Pricing



--------------------------------------------------------------------------------

[*****]

 

Content

   Price  

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]   

[*****]

     [*****]      

 

 

 

Total

     [*****]      

 

 

 

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential   4   Attachment V: Pricing



--------------------------------------------------------------------------------

4. Reporting

Ford will send TeleNav [*****] report listing the number of SD cards
sold/installed no later than the [*****] of the following [*****], and TeleNav
shall subsequently issue an invoice to Ford based on such report. Payment of
such invoice shall be made by Ford in accordance with Section 10 of the
Ford-TeleNav Sync Generation 2 On-Board Navigation Global Terms and Conditions.
In addition, Ford will include sufficient information in the [*****] reporting
to allow TeleNav to report and pay fees due for mapping and other content that
TeleNav is responsible for.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Confidential   5   Attachment V: Pricing